Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 1 of 57

Exhibit A
Deed of Trust
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 2 of 57

20070301001246,001

After Recording Return ‘To:

TTERRIY RINPNCIAL GU, IND
505 108TH AVANT Ne 1270, esr CLOBING

— i Hl Mui

NERICAN DT 0

00

Soa
Q1/20) aby 13
ue COUNTY SiR
—_——— ——___—_——._ [Space Above This Line For Recording Data)

D OF TRUST

  

MIN

Grantor(s) (Last name first, then first name and taitials);
1, MONROY, ALBERTO RIVERA
4» PARRA-RIVERA, IRMA

 

 

 

: MIN? AOI

, HRT AMERICAN
5,

s— =e =, 7

[-] Addtdonal names on page of doctiment,

Grantee(s) (Last name first, then first name and Initials);
\, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., (MERS)

c Additional names on page of document.

Legal Deserlption (abbreviated: i.e,, lof, block, plat or section, (ownship, range):
LOT 57, BELMONT WOODS DIV, [1, VOL. 172, P, 77-85.

~ Full fegal description on page 2  ofdocument, = Se
Assessor's Properly Tax Parcel(s) or Account Number(s): 070571-0570~02
Reference Number(s) Assigned or Released:
(] Additonal references on page of document,

WASHINGTON-SECOND MORTGAGE

Form 3840 - AS AMENDED FOR MERS Pago 1 of 9 PORT vwaragioean

i 191299809 Page 1 of 13 Requested By: 1 ; ,
be Sant ary q y; ranjithkumar, Printed: 12/20/2019 3:28 PM
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 3 of 57

20070301001246.002

THIS DEED OF TRUST is made this 27thdayof FEBRUARY 2007 , among
the Grantor, ALBERTO RIVERA MONROY AND IRMA PARRA-RIVERA,
HUSBAND AND WIFE

(herein "Borrower"),

FIRST AMERICAN TITLE INSURANCE COMPANY 2101 FOURTH AVE
SUITE 800, SEATTLE, WASHINGTON 98121 (herein "Trustee"),
and the Beneficiary, Mortgage Electronic Registration Syslems, Inc. ("MERS"), (solely as nominee for
Lender, as hereinafter defined, and Lender's successors and assigns). MERS is organized and existing under
the laws of Delaware, and has an address and telephone number of P.O, Box 2026, Flint, MI 48501-2026,
tel, (888) 679-MERS.
LIBERTY FINANCIAL GROUP, INC, A WASHINGTON CORPORATION
is organized and existing under the laws of WASHINGTON and has an address of
205 108TH AVENUE NE, #270, BELLEVUE, WASHINGTON 98004

(tereln "Lender").

BORROWER, in consideration of the indebtedness herein reclted and the trust hereln created,
irrevocably grants and conveys to Trustee, in trust, with power of sale, the following described property
located in the County of KING , State of Washington:

LOT(S) 57, BELMONT WOODS DIVISION II, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 172 OF PLATS, PAGE(S) 77 THROUGH
RECORDS OF KING COUNTY, WASHINGTON. SITUATE IN THE

85
COUNTY OF KING, STATE OF WASHINGTON.
A.P.N.: 070571-0570-02

 

 

 

THIS SECURITY INSTRUMENT IS SECOND AND SUBORDINATE TO A
FIRST LIEN RECORDING CONCURRENTLY.

which has the address of 23829 SE 248TH STREET
(Street
MAPLE VALLEY , Washington 98038 (herein “Property Address");
(city) {Zip Code}

TOGETHER with all the improvements now or hereafter erected on the property, and all easements,
righls, appurtenances and rents (subject however (o the rights and authorities given heretn to Lender to
collect and apply such rents), all of which shall be deemed to be and remain a part of the property covered
by this Deed of Trust; and all of the foregaing, together with sald property (or the leasehold estate if this
Deed of Trust is on a leasehold) are hereinafier referred to as the "Property." Borrower understands and
agrees that MERS holds only legal title to the interests granted by Borrower In this Deed of Trust; but, if
necessary (0 comply with law or custom, MERS, (as nominee for Lender and Lender's successors and
assigns), has the right: to exercise any or all of those interests, including, but not limited to, the right to
foreclose and sell the Property; and {to take any action required of Lender including, but not mited to,
releasing or cancelling this Deed of Trust.

 

WASHINGTON-SECOND MORTGAGE DocMagl 649-1362
form 3848 . AS AMENDED FOR MERS Page 2 of 9 ee eavereorigic.gam
Order; 191299809 Page 2 of 13 Requested By: ranjithkumar, Printed: 12/20/2019 3:28 PM

Doc: KC:2007 20070301001246
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 4 of 57

20070301001246,003

\

TO SECURE to Lender the repayment of the indebtedness evidenced by Borrower's note dated
FEBRUARY 27, 2007 and extenslonsand renewals thereof (hereln "Note"), in die principal

sum of U.S. $ 79,600.00 _ with Interest thereon, providing for monthty installments of
principal and interest, with the balance of the indebtedness, If not sooner pald, due and payable on
MARCH 1, 2022 ; the payment of all other sums, with interest thereon, advanced in

accordance herewith to protect the security of duis Deed of Trust; and the performance of the covenants and
agreements of Borrower herein contained,

BORROWER COVENANTS that Borrower Is lawfully selsed of the estate hereby conveyed and has
the right to grant and convey the Property, and that the Property Is unencumbered, except for encumbrances
of record. Borrower covenants that Borrower warrants and will defend generally the tide to the Property
against all claims and demands, subject to encumbrances of record,

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1, Payment of Principal and Interest. Borrower shall promplly pay when due the principal and
interest indebtedness evidenced by the Note and late charges as provided In the Note.

2, Funds for Taxes and Insarance, Subject to applicable law or a written waiver by Lender,
Borrower shall pay to Lender on the day monthly payments of principal and Interest are payable under the
Note, until the Note is pald in full, a sum (herein “Funds") equal to one-twelfth of the yearly taxes and
assessments (Including condominium and planned unit development assessments, if any) which may attain
priority over this Deed of Trust and ground rents onthe Property, lfany, plus one-twelfth of yearly premium
installments for hazard insurance, plus one-twelfih of yearly premlum Installments for mortgage insurance,
ifany, all as reasonably estimated initlally and from time to time by Lender on the basis of assessments and

bills and reasonable estimates thereof. Borrower shall not be obligated to make such payments of Funds to

Lender fo the extent that Borrower makes such payments (o the holder of a prior morlgage or deed oftrust = _
if such holder is an instititional lender.

(if Borrower pays Funds to Lender, the Funds shall be held in an Insiltuilon the deposits or accounts of
which are Insured or guaranteed by a Federal or state agency (Including Lender if Lender is such art
institution), Lender shall apply the Funds to pay sald taxes, assessments, insurance premiums and ground
rents. Lender may not charge for so holding and applying the Funds, analyzing said account or verifying
and compiling sald assessments and bills, unless Lender pays Borrower interest on the Funds and applicable
law permits Lender to make such a charge, Borrower and Lender may agree In writing at the tlme of
execullon of this Deed of Trust that interest on the Punds shall be pald to Borrower, and unless such
ageeement is made or applicable law requires such interest to be pald, Lender shall not be required to pay
Borcower any Interest or earnings on the Funds, Lender shall give to Borrower, without charge, an annual
accounting of the Funds showing credits and debits to the Tunds and the purpose for which each debit to the
Funds was made, The Funds are pledged as additional securlty for the sums secured by this Deed of Trust.

If the amount of the Funds held by Lender, together with the future monthly Installments of Funds
payable prior to the due dates of taxes, assessments, Insurance premiums and ground rents, shall exceed the
amount required to pay sald taxes, assessments, insurance premlums and ground rents as they fall due, such

excess shall be, at Borrower's option, either promptly repaid ta Borrower or credited to Borrower on
monthly installments of Funds. If the amount of the Funds held by Lender shall not be sufficientto pay =
taxes, assessments, insurance premiums and ground rents as they fall due, Borrower shall pay to Lender any
amount necessary to make up (he deficiency In one or more payments as Lender may require,

Upon payment tn full of all sums secured by this Deed of Trust, Lender shall promptly refund to
Borrower any Funds held by Lender. If under paragraph 17 hereof the Property is sald or the Property is
otherwise acquired by Lender, Lender shall apply; no later than immediately prior to the sale of the Property

 

WASHINGTON-SECOND MORTGAGE

Form 3848 « AS AMENDED FOR MERS Page 3 of 9 aia igh emer

191299809 Page 3 of 13 R . :
ee C:2007 20070301001246 SPERRSPYS en nomar Pinte 101205 S28 Ht
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 5 of 57

20070301001 246,004

or Its acquisition by Lender, any Funds held by Lender at the Gme of application as a credit against the sums
secured by this Deed of Trust.

3, Application of Payments. Unless applicable law provides otherwise, all payments recelyed by
Lender under the Note and paragraphs 1 and 2 hereof shall be applied by Lender first in payment of amounts
payable to Lender by Borrower under paragraph 2 hereof, then (o interest payable on the Note, and then to
ihe principal of the Note,

4. Prior Mortgages and Deeds of Trust; Charges; Llens. Borrower shalt perform all of Borrower's
obligations under any mortgage, deed of trust or other Security agreement with a llen which has priority over
this Deed of Trust, including Borrower's covenants to make payments when due, Borrower shall pay or
cause to be paid all taxes, assessments and other charges, fines and Imposilions attributable to the Property
which may attain a priority over this Deed of Trust, and leasehold payments or ground rents, if any.

4. Hazard Insurance. Bocrower shall keep the improvements now existing or hereafter erected on
the Property insured against loss by fire, hazards included within the tecm “extended coverage", and such
other hazards as Lender may require and in such amounts and for such periods as Lender may require.

The insurance carder providing the insurance shall be chosen by Borrower subject to approval by
Lender; provided, that such approval shall not be unreasonably withheld, All Insurance polices and
renewals thereof shall be in a form acceptable to Lender and shall include astandard mortgage clause in favor
of and ina form acceptable to Lender. Lender shall have the right to hold the policies and renewals thereof,
subject to the terms of any mortgage, deed of trust or other security agreement with alien which has priority
over this Deed of Trust.

In the event of loss, Borrower shall give prompt notice to the insurance carrler and Lender. Lender may
make proof of loss if not made promptly by Borrower.

If the Property is abandoned by Borrower, or if Borrower fails to respond to Lender within 30 days
from the date notice fs mailed by Lender to Borrower that the insurance carcier offers to settle a claim for
insurance benefits, Lender ts authorized to collect and apply the insurance proceeds at Lender's option either
to restoration or repair of the Property or to the sums secured by this Deed of Trust.

§, Preservation and Maintenance of Property; Leaseholds; Condominiums; Planned Unit
Developments. Borrower shall keep the Property in good repair and shall not commit waste or permit
impairment or deterioration of the Property and shall comply with the provisions of any lease if this Deed
of Trust is on a leasehold. If this Deed of Trust is on a unit In a condominium or a planned unil
development, Borrower shall perform all of Borrower's obligations under the declaration or covenants
creating or governing the condominium or planned unit development, the by-laws and regulations of the
condominium or planned unit development, and constituent documents.

7. Protection of Lender's Secarity, If Borrower falls to perform the coyenan(s and agreements
contained in this Deed of Trust, or if any action or proceeding is commenced which materially affects
Lender's interest in the Property, then Lender, at Lender's option, upon notice to Borrower, may make such
appearances, disburse such sums, including reasonable attorneys’ fees, and take such action as Is necessary
to protect Lender's interest. If Lender required morigage insurance as acondition of making the loan secured
by this Deed of Trust, Borrower shall pay the premlums required to maintain such insurance in effect until
stich time as the requirement for such insurance terminates in accordance with Borrower's and Lender's
written agreement or applicable law.

Any amounts disbursed by Lender pursuant to this paragraph 7, with interest thereon, at the Note rate,
shall become additional indebtedness of Borrower secured by this Deed of Trust. Unless Borrower and
Lender agree to other terms of payment, such amounts shal! be payable upon notice from Lender to Borrower
requesting payment thereof. Nothing contained in this paragraph 7 shall require Lender to incur any expense
or take any actlon hereunder.

WASHINGT ON-SECOND MORTGAGE Docma
Form 3848 - AS AMENDED FOR MERS Page 4 of 5 Tra Te ieaocinaghcate

Order: 191299809 Page 4 of 13

Requested By: ranjithkumar, Printed: 12/20/2019 3:2
Doc; KC;2007 20070301001246 ’ ene
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 6 of 57

20070301001246.005

8. Inspectlon. Lender may make or cause to be made reasonable entries upon and Inspections of the
Property, provided that Lender shall glve Borrower notice prior to any such Inspection specifying reasonable
cause therefor related (o Lender's Interest In the Property. ‘

9. Condemnation, The proceeds of any award or clalm for damages, direct or consequential, In
connection with any condemnation or other taking of the Property, or part thereof, or for conveyance In lieu
of condemnation, are hereby assigned and shall be pald to Lender, subject to the terms of any mortgage, deed
of trust or other security agreement with a lien which has priority over this Deed of Trust.

10. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums secured by this Deed of Trust geanted by Lender to any
successor In interest of Borrower shall not operate to release, in any manner, the liability of the original
Borrower and Borrower's successors in interest, Lender shall not be required to commence proceedings
agalnst such successor or refuse to extend Ume for payment or otherwise modify amorilzalion of the sums
secured by this Deed of Trust by reason of any demand made by the original Borrower and Borrower's
successors in interest. Any forbearance by Lender in exercising any right or remedy hereunder, or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exerclse of any such right or remedy.

11, Successors and Assigns Bound; Joint and Several Linbility; Co-slgners. The covenants and
agreements herein contalned shall bind, and the rights hereunder shall inure to, the respective successors and
assigns of Lender and Borrower, subject to the provistons of paragraph 16 hereof. All covenants and
agreements of Borrower sliall be Jolnt and several. Any Borrower who co-signs this Deed of Trust, bul does -
nol execute the Note, (a) ls co-signing this Deed of Trust only to grant and convey that Borrower's interest
in the Property to Trustee under the terms of this Deed of Trust, (b) is not personally Hable on the Note or
under this Deed of Trust, and (c) agrees that Lender and any other Borrower hereunder may agree to extend,
modify, forbear, or make any other accommodations with regard to the terms of this Deed of Trust or the
Note without that Borrower's consent and without releasing thal Borrower or modifying this Deed-of Trust- ———— —
as to that Borrower's interest In the Property,

12. Notice. Except for any notice required under applicable law to be given in another manner, (a)
any notice to Borrower provided for in this Deed of Trust shall be given by delivering it or by mailing such
notice by certified mall addressed to Borrower at the Property Address or al such other address as Borrower
may designate by notice to Lender as provided hereln, and (b) any notice to Lender shall be given by
certified mail (0 Lender's address stated herein or to such other address as Lender may designate by notice
ta Borrower as provided herein. Any notice provided for In this Deed of Trust shall be deemed to have been
given to Borrower or Lender when given in the manner designated hereln,

13. Governing Law; Severabillty, The state and local laws applicable to this Deed of Trust shall be
the laws of the jurisdiction in which the Property Is located, The foregoing sentence shall not limit the
applicability of Federal law to this Deed of Trust. In the event that any provision or clause of this Deed of

Trust or the Note conflicts with applicable law, such conflict shall not affect other provisions of this Daed
- of Trust or the Note which can be given effect without the conflicting provision, and to this end the
provisions of this Deed of Trust and the Note are declared to be severable. As used herein, "costs",
“expenses” and “attorneys' fees" Include all sums to the extent not prohibited by applicable law or limited
herein.
-——14- Borrower's Copy, Borrower shall be furnished a conformed copy of-the Note-and of this Deed —
of Trust at the time of execution or after recordation hereof.
15, Rehabilitation Loan Agreement, Borrower shall fulfil! all of Borrower's obligations under any
home rehabilitatlon, improvement, repalr, or other loan agreement which Borrower enters into with Lender,
Lender, at Lender's option, may require Borrower to execute and deliver to Lender, in a form acceplable to

 

WASHINGTON-SECOND MORTGAGE

Form 3848 - AS AMENDED FOR MERS Page 6 of 8 plicnd ree

w= 191299809 Page 5 of 13 Requested By: .
fee €:2007 2007030101246 =e By: ranjithkumar, Printed: 12/20/2019 3:28 PM
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 7 of 57

20070301001246.006

Lender, an assignment of any rights, claims or defenses which Borrower may have against parties who supply
labor, materials or services in connection with improvements made to the Property,

16. Transfer of the Property or a Benefictal Interest in Borrower. If all or any part of the Property
or any interest in it is sold or transferred (or if beneficial interest in Borrower is sold or transferred and
Borrower is not a natural person) without Lender's prior writlen consent, Lender may, at {ls option, require
Immediate payment in full of all sums secured by this Deed of Trust. However, this option shall not be
exercised by Lender if exercise Is profiubited by Federal law as of the date of this Deed of Trust.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is delivered or mailed within which
Borrower must pay all sums secured by this Deed of Trust. If Borrower fails to pay these sums prior to the
expiration of this period, Lender may invoke any remedies permitted by this Deed of Trust without further
notice or demand on Borrower.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and ageee as follows:

17. Acceleration; Remedies. Except as provided in paragraph 16 hereof, upon Borrower's breach of
any covenant or agreement of Borrower in this Deed of Trust, including the covenants to pay when due any
sums secured by this Deed of Trust, Lender prior to acceleration shall give notice (o Borrower as provided
in paragraph 12 hereof specifying: (1) the breach; (2) the acllon required to cure such breach: (3) a date, not
less than 10 days from the date the notice Is mailed to Borrower, by witch such breach must be cured; and
(4) that failure to cure such breach on or before the date specified in the notice may result in acceleration of
the sums secured by this Deed of Trust and sale of the Property al public auction at a date not less than 120
days in the future. The notice shall further inform Borrower of (i) the cight to reinstate after acceleration,
(il) the eight to bring a court actlon to assert the nonexistence of a defaull or any other defense of Borrower
to acceleration and foreclosure, and (ii) any other matters required to be included in such notice by
applicable law, If the breach is not curred on or before the date specified in the notice, Lender, at Lender's
option, may declare all of the sums secured by this Deed of Trust to be immediately due and payable without
further demand and may invoke the power of sale and any other remedies permitted by applicable law.
Lender shall be entitled to collect all reasonable costs and expenses incurred in pursuing the remedies
provided In dus paragraph 17, including, but not limited to, reasonable altorneys' fees.

if Lender invokes the power of sale, Lender shall give written notice to Trustes of the occurrence of
an event of default and of Lender's election to cause the Property ta besold. Trustee and Lender take such
action regarding notice of sale and shall give such notices to Borrower and to other persons as applicable law
may require. Afier the lapse of such ume as may be required by applicable law and after publication of the
notice of sale, Trustee, without demand on Borrower, shall sell the Property at public auction to the highest
bidder al the time and place and under the terms designated in the notice of sale In one or more parcels and
in such order as Trustee may determine. Trustee may posipone sale of the Property for a period or periods
not exceeding a total of 30 days by public announcement at the time and place fixed in the notice of sale.
Lender or Lender's designee may purchase the Property al any sale.

Trustee shall deliver to the purchaser Trustee's deed conveying the Property so sold without any
covenant or warranty, expressed or implied. The recitals in the Trustee's deed shall be prima facie evidence
of the {ruth of the statements made therein. Trustee shall apply the proceeds of the sale in the following
order; (a) to all reasonable costs and expenses of the sale, including, but not limited to, reasonable Trustee's
and attorneys’ fees and costs of title evidence; (b) to all sums secured by this Deed of Trust; and (c) the
excess, if any, to the person or persons legally entitled thereto, or to the Clerk of the Superlor Court of the
County in which the sale took place.

 

 

 

WASHINGTON-SECOND MORTGAGE hake :
Form 3848 - AS AMENDED FOR MERS Page 6 of 8 Ba ap ate
Order: 191299809 Page 6 of 13 Requested By: ranjithkumar, Printed: 12/20/2019 3:28 PM

Doc: KC:2007 20070301001246
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 8 of 57

20070301001246,007

\8, Borrower's Right to Retnstate. Notwithstanding Lender's acceleratlon of the sums secured by
this Deed of Trust due to Borrower's breach, Borrower shall have the right (o have any proceedings begun
by Lender to enforce this Deed of Trust discontinued at any Ume prior to the earlier {o occur of (I) the (enth
day before sale of the Property pursuant to the power of safe contained in this Deed of Trust or (li) entry of
a judgment enforcing this Deed of Trust if: (a) Borrower pays Lender all sums which would then be due
under this Deed of Trust and the Note had no acceleration occurred; (b) Borrower cures all breaches of any
other covenants or agreements Borrower contained in this Deed of Trust; (c) Borrower pays all reasonable
expenses incurred by Lender and Trustee in enforcing the covenants and agreements of Borrower contained
In this Deed of Trust, and in enforcing Lender's and Trustee's remedies as provided in paragraph 17 hereof,
including, but not limited to, reasonable attorneys! fees; and (d) Borrower takes such action as Lender may
reasonably require to assure that the len of this Deed of Trust, Lender's Interest In the Property and
Borrower's obligation to pay the sums secured by this Deed of Trust shall continued unimpaired, Upon such
payment and cure by Borrower, this Deed of Trust and the obligallons secured hereby shall remain in full
force and effect as if no acceleration had occurred.

19. Assignment of Rents; Appointment of Recelver; Lender in Possesston. As additional security
hereunder, Borrower hereby assigns to Lender the rents of the Property, provided that Borcower shall, prior
to acceleration under paragraph 17 hereof or abandonment of the Property, have the right (o collect and retain
such rents as they become due and payable,

Upon accelerallon under paragraph 17 hereof or abandonment of the Property, Lender, in person, by
agent or by judiclally appointed recelver shall be entitled to enter upon, take possession of and manage the
Property and to collect the rents of the Property Including those past due. Ail rents,collected by Lender or
the recelver shall be applied first to payment of the costs of management of the Properly and collection of
rents, including, but not limited to, recelver's fees, premiums on receiver's bonds and reasonable attorneys’

~feas, and then (o the sums secured by this Deed of Trust, Lender and the receiver shall-be llable-to-account———_—
only for those rents actually received.

20, Reconveyance. Upon payment of all sums secured by this Deed of Trust, Lender shall request
Trustee to reconvey the Property and shall surrender thls Deed of Trust and all notes evidencing Indebtedness
secured by this Deed of Trust to Trustee. Trustee shall reconvey the Property without warranty to the person
or persons legally entitled thereto. Such person or persons shall pay all costs of recordation, if any. Lender
may charge stich person or persons a fee for reconveying the Property, but only If the fee Is pald to a third
party (such as the Trustee) for services rendered and the charging of the fee is permitted under applicable
law,

21, Substitute Trustee. In accordance with applicable law, Lender may, from time to (ime, appoint
a successor trustee to any Trustee appointed hereunder who has ceased to act. Without conveyance of the
Property, the successor trustee shall succeed to all the ule, power and duties conferred upon the Trustee
hereln and by applicable law.

22. Use of Property. The Property Is not used principally for agricultural or farming purposes. (

23, The following Riders are to be executed by Borrower, [check box as applicable]:

() Adjustable Rate Rider =] Condominium Rider (] Second Home Rider
Balloon Rider ————_R) Planned Unit Development Rider [[}) Other‘(s) [specify]
(] 1-4 Family Rider [) Biweeldy Payment Rider a

 

WASHINGTON-SECOND MORTGAGE

Form 3848 - AS AMENDED FOR MERS Page 7 of 8 SEO

*F 191299809 Page 7 of 13 Requested By: ;
ae seria equested By; ranjithkumar, Printed; 12/20/2019 3:28 PM
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 9 of 57

20070301001246,008

REQUEST FOR NOTICE OF DEFAULT
AND FORECLOSURE UNDER SUPERIOR
MORTGAGES OR DEEDS OF TRUST

 

Borrower and Lender request the holder of any mortgage, deed of trustor other enciunbrance with a
lien which has priority over this Deed of Trust to give Notice to Lender, at Lender's address set forth on
page oné of this Deed of Trust, of any default under the superior encumbrance and of any sale or other
foreclosure action.

IN WITNESS WHEREOF, Borrower has executed and acknowledges receipt of pages 1 through 8 of
this Deed of Trust.

 

 

 

 

 

 

 

 

 

Se Seu!) EiwlA ALLA THAT _ (Seal)
ALBERTO RIVERA MONROY -Borrower IRMA PARRA-RIVERA Borrower
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
Witness: Witness:
WASHINGT ON-SECOND MORTGAGE
Form 3848 AS AMENDED FOR MERS Page 8 of S Re eerie aentnanie soni
Order: 191299809 Page 8 of 13

Requested By; ranjithkumar, Printed:
Doc: KC:2007 20070301001246 ms A FEY Ue OURO R 28
"YE 191299809
*:2007 2070301001246

Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 10 of 57

20070301001246,009
State of Washington )
County of KING )
On this day personally appeared before me ALBERTO RIVERA MONROY AND IRMA
PARRA-RIVERA

, to me known to be the individual or

individuals described in and who executed the within and foregoing instrument, and acknowledged that
he/she/they signed the sameas his/her/thelr free and voluntary act and deed, for the uses and purposes therein

mentioned.
Given under my hand and official seal this a day

  

Mw
ell iy \
oY giwig

~~
=. 3° LTT

F549 ui 0%,
= oe 4 218

 
 

r tlie State of Wasllngton,

WuncAyle

~

TEVA

nS
My

 

__ Worse 99

3
%
—

:

Ny

S
Wire

 

WASHINGTON-SECOND MORTGAGE 5
Form 3848 - AS AMENDED FOR MERS Page 9 of 9 TENT Ve daankoon

Page 9 of 13 Requested By: ranjlthkumar, Printed: 12/20/2019 3:28 PM
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 11 of 57

20070301001246.010

Loan Number:

PLANNED UNIT DEVELOPMENT RIDER

THIS PLANNED UNIT DEVELOPMENT RIDER is made this 27th day of
FEBRUARY, 2007 , and is incorporated into and shal! be deemed to amend and
supplement the Mortgage, Deed of Trust or Security Deed (the "Security Instrument") of the same date,
given by the undersigned (the “Borrower") to secure Borrower's Noteto LIBERTY
FINANCIAL GROUP, INC, A WASHINGTON CORPORATION
(the "Lender") of the same date and covering the Property described in the Security Instrument and located at:

23829 SE 248TH STREET, MAPLE VALLEY, WASHINGTON 98038
[Property Address]

The Property includes, but is not limited (o, a parcel of land improved with a dwelling, together with other
such parcels and certain comumuon areas and facilities, as described in covenants, condillons, and restrictions
(the “Declaration"). The Property is a part of a planned unit development known as:

BELMONT WOODS

(Name of Planned Unlt Dovelopment}

(the "PUD"), The Property also includes Borrower's interest in the homeowners association or equivalent
entity owning or managing the common areas and facilities of the PUD (the "Owners Association") and the
uses, benefits and proceeds of Borrower's interest.

PUD COVENANTS, In addition to the covenants and agreements made In the Security Instrument,
Borrower and Lender further covenant and agree as follows:

A. PUD Obligations, Borrower shall perform all of Borrower's obligations under the PUD's
Constituent Documents. The “Constituent Documents” arethe: (i) Declaralion; (li) articles ofincorporation,
trust Instrument or any equivalent document which creates the Owners Association; and (ili) any by-laws or
other cules or regulations of the Owners Associatlon. Borrower shall promptly pay, when due, all dues and
assessments imposed pursuant to the Constituent Documents,

B, Hazard Insurance. So long as the Owners Association maintains, with a generally accepted
insurance carrier, a “master or "blanket" policy insuring the Property which ls satisfactory to Lender and
which provides insurance coverage in the amounts, for the periods, and against the hazards Lender requires,
Including fire and hazards included within the (erm "extended coverage," then:

(Il) Lender waives the provision in the Uniform Covenant 2 for the monthly payment (o Lender
of one-twelfth of the yearly premium Installments for hazard insurance on (he Property, and

(il) Borrower's obligation under Uniform Covenant 5 (o maintain hazard insurance coverage on
the Property is deemed satisfied (o the extent that the required coverage is provided by the
Owners Association policy.

Borrower shall give Lender prompt notice of any lapse in required hazard insurance coverage
provided by the masier or blanket policy.

In the event of a distribution of hazard insurance proceeds in lieu of restoration or repair following
aloss to the Peoperty, or to common areas and facilitles of the PUD, any proceeds payable to Borrower are

 

MULTISTATE PUD RIDER - Single Family DocMagie CIRemms soo.sse-1362
FNMAJFHLMC UNIFORM INST RUMENT eee one
Form 3150 9/90 Page 1 of 3 EE RN

Order; 191299809 Page 10 of 13 Requested By: ran|ithkumar, Printed: 12/20/20 ¥
Doc: KC:2007 2070301001246 oe i
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 12 of 57

20070301001246,014

hereby assigned and shall be pald to Lender. Lender shall apply the proceeds to the sums secured by the
Security Instrument, with any excess paid (0 Borrower.

C, Public Liability Insurance. Borrower shall take such actlons as may be reasonable to insure that
the Owners Association maintains a public Habillty Insurance policy acceptable In form, amount, and extent
of coverage to Lender.

D. Condemnation. The proceeds of any award or clalm for damages, direct or consequential,
payable to Borrower in connection with any condemnation or other talting of all or any part of the Property
or the common areas and facilitles of the PUD, or for any conveyance In liew of condemnation, are hereby
assigned and shall be paid ¢o Lender, Such proceeds shall be applied by Lender to the sums secured by the
Security Instrument as provided in Uniform Covenant 9,

E. Lender's Prior Consent, Borrower shall not, except after notice to Lender and with Lender's
prior written consent, either partition or subdivide the Property or consent to:

(i) the abandonment or termination of the PUD, except for abandonment or termination
required by law in the case of substantial destruction by fire or other casualty or in the case
of a taking by condemnation or eminent domain;

(ji) any amendment to any provision of the "Constituent Documents" if the provision is for the
express benefit of Lender;

(iii) termination of professional management and assumptlon of self-management of the Owners
Association; or .

(iv) any action which would have the effect of randoring the public liability instance coverage
maintained by the Owners Association unacceptable to Lender,

F, Remedies. Lf Borrower does not pay PUD dues and assessments when due, then Lender may pay

 

them, Any amounts disbursed by Lender under this paragraph F shall become additional debt of Borrower
secured by the Security Instrument. Unless Borrower and Lender agree to other terms of payment, these

- amounts shall bear interest from the date of disbursement at the Note rate and shall be payable, with interest,
upon notice from Lender to Borrower requesting payment,

 

MULTISTATE PUD RIDER + Single Family DocMagle & Se
FNMAJFHLMC UNIFORM INSTRUMENT
Form 3160 9/80 Poge 2 of 3 www. doomogle.cont

191299809 Page 11 of 13 uested By: ranjl
freee EE ba a Req By; ranjithkumar, Printed: 12/20/2019 3:28 PM
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 13 of 57

20070301001246.012

BY SIGNING BELOW, Borrower accepts and agrees (0 the terms and provisions contained In this PUD
Rider.

=; (Seal) Lipgted PYMAZZMO _ eal)

 

 

 

 

 

ALBERTO RIVERA MONROY -Borrower IRMA PARRA-RIVERA -Borrower

(Seal) (Seal)

-Borrower -Borrower

(Seal) (Seal)

-Borrower -Borrowet

MULTISTATE PUD RIDER - ene Family DocMagic Cove s00-649- 1367

FNMA/FHLMC UNIFORM INSTRUMENT www. doemagie.com
Form 3159 9/90 Page Jof 3

Order; 191299809 Page 12 of 13

Requested By: ranjithkumar, Printed: 12/20/2019 3:28 PM
Doc: KC:2007 20070301001246
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 14 of 57

20070301001246.013

BALLOON RIDER
SECOND MORTGAGE

This Balloon Rider ls made this 27th dayof FEBRUARY, 2007 and is
licorporated into and shall be deemed to amend and supplement the Mortgaye, Deed of Trust or Securlty
Deed (ie "Security Instrument") of (he same dale given by the undersigned (the “Borrower") {o secure
Borrower's Nala (the “Noie"){o LIBERTY FINANCIAL GROUP, INC, A
WASHINGTON CORPORATION
(the "Lender") of the same date aud coverlug the property described in the Securlly Instrument and located
at 23829 SH 248TH STREET, MAPLE VALLEY, WASHINGTON 98038

(te “Property"),

Additional Covenants, Notwithstanding anythiig to the contrary set forth in the Note or Security
Instttiment, Borrower and Lender further covenant anc agree as follows:

THIS LOAN IS PAYABLE IN FULL AT MATURITY. YOU MUST REPAY THE ENTIRE
PRINCIPAL BALANCE OF THE LOAN AND UNPAID INTEREST THEN DUE, LENDER IS
UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME, YOU WILL,
‘THEREFORE, DE REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS THAT YOU MAY
SS -OR-YOU-WILL-HAVI-?O TIND-A- LENDER, WHICH MAY BE-THE. LENDER YOU HAVE
THIS LOAN WITH, WILLING TO LEND YOU THE MONEY, If YOU REFINANCE THIS LOAN
AT MATURITY, YOU MAY HAVE TO PAY SOME OR ALL OF THE CLOSING COSTS
NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN REFINANCING FROM
THE SAME LENDER,

By signing below, Borrower accepts and agrees to the terms and covenants contalned in this Balloon

 

 

 

 

 

 

Rider,
(e9ite fp (Seal) Liptta fea? TEMA __ (Goal)
ALBERTO RIVERA MONROY -Borrower IRMA PARRA-RIVERA -Horrower
(Seal) (Seal)
-Borrower Borrower
(Seal) (Seal)
-Borrower ~Borrower
BA LOO ON, BIPeE Secone MORTGAGE DoeMagla Ceri eoo-ai9. 1362

www,.docmnagle.con)

191299809 Page 13 of 13 Requested By: ri ' :
ke se quested By; ranjithkumar, Printed: 12/20/2019 3:28 pM
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 15 of 57

Exhibit B

Reconveyance
be

Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 16 of 57

Q

Return to:
Central Mortgage Company

C/O NTC 2100 Alt. 19 North

Palm Harbor, FL 34683 20090
NATIONWIDE TIT AST 57.80
ga/es/2009 i271
KING COUNTY, WA

Loan#: 0999906014

SUBSTITUTION OF TRUSTEE AND DEED OF RECONVEYANCE
WHEREAS, MEAGAN EVANS was the original Trustor, JOAN H ANDERSON was the original Trustee, and

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. was the original Beneficiary under that

certain Deed of Trust dated 02/24/2004 in KING County, Washington, under Doc No: 20070301001246 or Book
Page ; WHEREAS, the undersigned Beneficiary is the present Beneficiary under said Deed of Trust and

WHEREAS, the undersigned desires , fo-substituts a new Trustee under Deed of Trust in place and stead of said
original Trustee thereunder. je

wk
NOW, THEREFORE, the undersigneducliereby substitutes NATIONWIDE TITLE CLEARING, INC., a
Washington State corporation, as Trustee undérgaid Deed of Trust.

a

Dated; 04/23/2009 yr

MORTGAGE CTRONIC REGISTRATION SYSTEMS, INC. (MERS) AS NOMINEE FOR
NEIGHBORMOOD MORTGAGE INC ~

  

BY: Z er

ee VICE PRESIDENT yay

g &
STATE OF PLORIBA COUNTY OF PINELLAS “Si. =
Before me, a Notary Public, in and for said State and County aforesaid, personally appeared CRYSTAL MOORE
with whom I am personally acquainted, and who, upons sath, acknowledged him/herself lo be the VICE
PRESIDENT of MORTGAGE ELECTRONIC REGISTRAT. IN' SYSTEMS, INC. (MWERS) AS NOMINEE FOR
NEIGHBORHOOD MORTGAGE INC the within bargainor, aiid jthat he/she, as such corporate officer, being
authorized to do so, executed the within instrument for the purposes.therein contained by signing the name of the
corporation thereto as such VICK PRESIDENT.

WITNESS my hand and official seal at office in said county THIS 23RD DAY OF APRIL IN THE YEAR 2009

Bryan J. Bly
Notary Public, | State of Flora
BD “rie ros
Banded Threagh Matos Nae Asan.

 

 

  
   
  
  
  

BRYAN J. BLY

Notary Public/Commissio: ires O7/O1L/2011

 

 

 

WHEREAS, EVANS was the original Trustor, JOAN H ANDERSON was the original Trustee, and
MORTGAGE ECTRONIC REGISTRATION SYSTEMS, INC. was the original Beneficiary under that
certain Deed ef Trust dated 02/24/2004 in KING County, Washington, under Doc No: 20070301001246 or Book
page;

NATIONWIDE TITLE CLEARING. INC., as successor Trustee under said Deed of Trust and as successor Trustee,
having received from the Beneficiary under said Deed of Trust a written request to reconvey, reciting that the
obligation(s) secured by the Deed of Trust have been fully satisfied, does hereby grant, bargain, sell and reconvey,

unto the parties entitled thereto all right, title and interest which was heretofore acquired by said Trustee under said
Deed of Trust.

Dated: 04/23/2009
NATIONWIDE TITLE CLEARING, INC.

wm AF)

DHURATA DOKO VICE PRESIDENT

form 1/RCNWAI
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 17 of 57

Page 2
Loan#: 0999906014

SUBSTITUTION OF TRUSTEE AND DEED OF RECONVEYVANCE

STATE OF FLORIDA
COUNTY OF PINELLAS

On 04/23/2009 before me, THE UNDERSIGNED, Notary Public, personally appeared DHURATA DOKO
personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the same in his authorized capacity,
and that by his signature on the instrument the person, or entity upon behalf of which the person acted, executed the
same,

WITNESS MY hand and official seal,

 

 

     
  
 

 

 

Bryan J. 6
Notary Punic, Stata of Florida
—— - Corieics # DD 697055
my Public Bonded Tes uly, 01, 2014

 

ae.
Prepared By: Jessica Pretwe! C.2100°Alt. 19 North, Palm Harbor, FL 34683 (800)346-9152

CMCRC 9741594

NC

orcas
2106745 100052599990601490 MERS PHONE 1-888-679-MERS form1/RCNWAL

i

“97. io ve

 
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 18 of 57

Exhibit C

Referral to Foreclosure
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 19 of 57

Servicer: Real Time Resolutions, Inc, Referral Date: 01/06/2020

MTC Financial Inc. dba Trustee Corps
606 W. Gowe Street, Kent WA 98032-5744
Tel: (206) 467-3134 Fax: (208) 467-4025

April 19, 2021

To: In Source Logic
3571 Red Rock Streat, Unit C
Las Vegas, NV 89103

TS No: WA08000298-19-1
APN No; 070571057002
Property Address: 23829 SE 248TH STREET, MAPLE VALLEY, WA 98038
Property Gounty: King
Loan Type: Conventional
REQUEST FOR SERVICES

Enclosed herewith please find a copy of the Notice of Default,

X PLEASE POST the Notice of Default in a conspicuous place on the premises, or personally serve
on the borrower and grantor

Comments; PLEASE EMAIL CONFIRMATION as soon as possible
Ryan Watkins at rwatkins@trusteecorps.com

Please telephone Immediately at 206.467.3134 if you have any questions about the services requested.

Thank you,

Ryan Watkins
206.467.3134
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 20 of 57

TS No WA08000298-19-1 APN 070571057002 TO No 191299809-WA-MSI

NOTICE OF DEFAULT
PURSUANT TO THE REVISED CODE OF WASHINGTON
CHAPTER 61.24, ET. SEQ.

To: ALBERTO RIVERA MONROY AND IRMA PARRA-RIVERA, HUSBAND AND WIFE,

Current Beneficiary: Real Time Resolutions, Ine.
Current Mortgage Servicer: Real Time Resolutions, linc.
Current Trustee: MTC Financial Inc, dba Trustee Corps

THIS NOTICE IS ONE STEP INA PROCESS
THAT COULD RESULT IN YOUR LOSING YOUR HOME

You may be eligible for mediation in front of a neutral third party to help save your hore.

CONTACT A HOUSING COUNSELOR OR AN ATTORNEY LICENSED IN WASHINGTON NOW to
assess your situation and refer you to mediation if you might benefit. Mediation MUST be requested
between the time you receive the Notice of Default and no later than twenty days after the Notice of
Trustee Sale is recorded,

DO NOT DELAY. If you do nothing, a notice of sale may be issued as soon as 30 days from the date of
this notice of default. The notice of sale will provide a minimum of 120 days' notice of the date of the
actual foreclosure sale.

BE CAREFUL of people who claim they can help you. There are many individuals and businesses that
prey upon borrowers in distress.

REFER TO THE CONTACTS BELOW for sources of assistance.
SEEKING ASSISTANCE

Housing counselors and legal assistance may be available at little or no cost to you. If you would like

assistance in determining your rights and opportunities to keep your house, you may contact the
following:

The statewide foreclosure hotline for assistance and referral to housing counselors recommended by the
Housing Finance Commission:
Telephone: (877) 894-4663 or (800) 606-4819 Website: www.wshic.org

The United States Department of Housing and Urban Development;
Telephone: (800) 569-4287 Website: www,hud.gov

The statewide civil legal aid hotline for assistance and referrals to other housing counselors and
attorneys:
Telephone: (800) 606-4819 Website: www.homeownership.wa.gov

1, DEFAULT AND PROPERTY DESCRIPTION;

You are hereby notified that the Beneficiary has declared you in default on the obligation secured by a
Deed of Trust dated February 27, 2007, executed by ALBERTO RIVERA MONROY AND IRMA PARRA-
RIVERA, HUSBAND AND WIFE as Trustor(s), to secure obligations in favor of MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC., as designated nominee for LIBERTY FINANCIAL
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 21 of 57

TS No WA08000208-19-'1 APN 070571067002 TO No 191299808-WA-MS|
GROUP, INC, A WASHINGTON CORPORATION, Beneficlary of the security Instrument, Its successors
and assigns, recorded March 1, 2007 as Instrument No, 20070301001246 and the beneficial Interest was
assigned to Real Time Resolutions, Inc. and recorded May 12, 2020 as Instrument Number
20200512000681 of official records In the Office of the Recorder of King County, Washington, and which
Deed of Trust encumbers the following described real property:

LOT(S) 57, BELMONT WOODS DIVISION Il, ACCORDING TO THE PLAT THEREOF RECORDED IN

VOLUME 172 OF PLATS, PAGE(S) 77 THROUGH 86, RECORDS OF KING COUNTY, WASHINGTON.
SITUATE IN THE COUNTY OF KING, STATE OF WASHINGTON,

APN; 070871057002

The postal address of which is more commonly known as; 23829 SE 248TH STREET, MAPLE VALLEY,
WA 98038

2. CONTACT INFORMATION FOR HOLDER OF PROMISSORY NOTE AND LOAN SERVICER:

a. Name and address of the holder of any Promissory Note or other obligatlon(s) secured by the
Deed of Trust:

Beneficiary/Noteholder: Real Time Resolutions, Inc.
c/o Real Time Resolutions, Inc.
PO Box 36655
Dallas, TX 75235-9833

b. Name, address and telephone number of a party acting as a servicer of the obligations secured
by the Deed of Trust:

Servicer: Real Tima Resolutions, Inc.
PO Box 36655
Dallas, TX 75235-9833
Phone No: 877-252-3761

3. STATEMENT OF DEFAULT AND ITEMIZED ACCOUNT OF AMOUNTS IN ARREARS:

a, The current Beneficiary, Real Time Resolutions, Inc., alleges that you are In default for the
following reason(s): Falled to pay payments which became due

Due from 08/01/2009 through 04/19/2021 as follows:

143 monthly payment(s) at $834,13 $119,280.69
Late Charges due from 06/01/2009 through 04/19/2021 $4,666.39
TOTAL MONTHLY PAYMENTS AND LATE CHARGES DUE; $123,946.98

4, OTHER CHARGES, COSTS AND FEES:

In addition to the amount In arrears specified above, you are or may be obligated to pay the following
charges, costs and fees to reinstate the Deed of Trust if reinstatement Is made before the recording of the
Notice of Trustee's Sale:

Trustee's Fes: $1,350.00
Trustees Sale Guarantee; $613.26
BPO: $96.00

PROPERTY INSPECTION: $15.00
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 22 of 57

TS No WA08000298-13-1 APN 070571057002 TO No 191299809-WA-MSI
FDGPA MAILINGS: $1.48
TOTAL CHARGES, FEES AND COSTS: $2,074.74

§, REINSTATEMENT IMPORTANT! PLEASE READ!

a. The estimated amount necessary to reinstate your Deed of Trust and the obligation secured
thereby before the recording of the Notice of Trustee's Sale is the sum of paragraphs 3 and 4 above
in the estimated ammount of $126,021.72 PLUS the amount of any monthly payments, late charges
and advances which may fall due after the date of this Notice of Default.

b, In the event you tender reinstatement before the recording of the Notice of Trustee's Sale, you
must be sure to add the amount shown above to any monthly payments and/or late charges, if any,
which fall due after the date of this Notice of Default,

c. Because some of the stated costs are continuing and can only be estimated at this time, or
because the amount necessary to reinstate your loan may include presently unknown expenditures
required to preserve the property, or to comply with state or local laws, it is necessary that you
contact the undersigned prior to the time you tender funds so that you may be advised of the exact
amount you will be required to pay. Payment must be in the full amount by cashier's check, and
mailed to the undersigned. Personal checks will not be accepted.

d. If your default includes a default other than failure to pay monthly payments and/or late charges
when due, then in order to reinstate the Deed of Trust and the obligation secured thereby before the
Notlce of Trustee's Sale Is recorded, you must cure such other defaull(s).

e. The Notice of Trustee's Sale may be recorded after thirty (30) days from the date this notice is
mailed and served upon you or posted upon the premises, whichever occurs latest.

For Reinstatament/Pay Off Quotes, contact MTC Financial Inc. DBA Trustee Corps
Reinstatement/Pay off monies in the form of a cashier's check may be tendered to:

MITC Financial Inc. dba Trustee Corps
ATTN: REINSTATEMENT/PAYOFF DEPT
606 W. Gowe Street
Kent, WA 98032-5744
Toll Free Number: (844) 367-8456
TDD; (800) 833-6388

6. CONSEQUENCES OF DEFAULT:

a. Failure to cure said alleged default(s) within thirty days of the date of mailing of this notice, or if
personally served, within thirty days of the date of personal service thereof, may lead to recording,
transmittal and publication of a Notice of Trustee's Sale, and the property described in paragraph 1
above may be sold at public auction at a date no less than 120 days in the future, or no less than
one hundred fifty days in the future if Borrower received a letter under RCW 61.24,031.

b. The effect of the recording, transmittal and publication of a Notice of Trustee's Sale will be to (i)
increase the costs and fees and (il) publicize the default and advertise the property described herein
for sale,

c. If the default(s) described above is/are not cured on or before the 11th day prior to a Trustee's
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 23 of 57

TS No WA08000298-19-1 APN 070571057002 TO No 191299809-WA-MSI

Sale date, which may hereafter be set, the entire principal balance owing on that obligation secured
by the Deed of Trust described In paragraph 1 above, and all accrued and unpaid Interest as well as
costs of foreclosure, shall be immediately due and payable.

d. The effect of a Trustee's Sale of the above described property by the Trustee will be to deprive
you, or your successor in interest, and all of those whom hold by, through or under you of all of your

or their interest In the property described In paragraph 1 above and satisfy the obligation secured by
the above Deed of Trust,

7. RECOURSE TO COURTS:

The borrower, grantor, and any guarantor has recourse to the courts pursuant ta RCW 61,24,130 to
contest the alleged default on any proper ground,

8. COMPLIANCE WITH RCW 61.24,.031 AND ROW 61.24.1683, IF APPLICABLE:

For owner-occupled resicentlal real properly, before the notice of the Trustee's sale ls recorded,

transmitted, or served, the Beneficiary has complied with RCW 61.24.034 and, if applicable, ROW
64.24,163,

Dated: 4 | ( | J0L\ MTC Finanelal Inc, dba Trustee Corps, as Duly Appolnted
Successor Trustee

Abe me

By: Alan Burton, Vica President
Phone; (844) 367-8456

Trustee Corps may be considered 4 debt collector allampting to collect a debt,
Any information obtained may be used for that purpose,

To the extent your orlginal obligation was discharged under Title 11 of the United States Code, this notice Is
for compliance and/or informational purposes only and cloas not constitute an attempt to collect a clabt or to

Impose personal lability for such obligation, However, a secured parly retalns rights under Its socurlty
Instrument, Including the right to foreclose Its lien,
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 24 of 57

DECLARATION OF OWNERSHIP

Borrower Name: ALBERTO RIVERA MONROY AND IRMA PARRA-RIVERA, HUSBAND AND WIFE
Property Address: 23829 SE 248TH STREET, MAPLE VALLEY, WA 98038

TS Number: WA08000298-19-1

Under Penalty of Perjury, the Undersigned hereby represents and declares as follows:

1, | am employed as Senior Vice President of Real Time
Resolutions, Inc.. | am duly authorized to make this declaration on behalf of Real Time
Resolutions, Inc..

>. Real Time Resolutions, Inc. Is the holder of the Promissory Note ("Note") secured by a certain
Deed of Trust encumbering the above referenced properly,

3. The Note has nol beer assigned or transferred to any other person or entity,

4, Beneficlary understands (hal the Trustee foreclosing the Deed of Trust will rely Upon this
Declaration before Issuing the Notice of Trustee Sale.

Dated /- [7- LO

Real Time Resolutions, Inc.

Ny abeeg/ UMpteae-

By; Wesley @wens
its; Senior Vice President
wee

Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 25 of 57

FORECLOSURE LOSS MITIGATION FORM

Trustee Sale No: WA08000298-19-1
Borrower(s): ALBERTO RIVERA MONROY
IRMA PARRA-RIVERA

Subject Property; 23829 SE 248TH STREET, MAPLE VALLEY, WA 98038

Please select applicable option(s) below.

The undersigned beneficlary or authorized agent for the beneficlary hereby represents and declares
under the penalty of perjury that (check the applicable box and fill In any blanks so that the beneflclary,

authorized agent, or trustee can Insert, on the beneficlary’s behalf, the applicable deolaration In the notlée
of default required under 61.24 RCW}:

(1) D The beneficlary or benefiolary's authorized agent has contacted the borrower under, and has

complied with, RCW 61,24,031 (contact provision to "assess the borrower's finanalal ability to pay the

debt secured by the deed of trust and explore options for the borrower to avold foreclosure") and the
borrower responded but did not request a meeting.

(2) 1 The Beneficiary or Benefiolary's authorized agent has contacted the borrower as required

under RCW 61.24.0314 and the borrower or the borrower's designated representative requested a
meeting. Ameeting was held on In compllance with RCW
61,24,031.

 

(3) CJ The beneficlary or beneficiary's authorized agent has contacted the borrower as required In

RCW 61.24.031 and the borrower or the borrower's designated representative requested a meeting.
A meeting was scheduled for and neither the borrower nor
the borrower's designated representative appearad.

 

(4) (1 The beneflolary or beneficiary's authorized agent has exercised due diligence to contact the
borrower as required In RCW 61,24,031(5) and the borrower did not respond,

(5) [J The borrower has surrendered the secured property as evidenced by either a letter

confirming the surrender or by delivery of the keys to the secured property to the beneficiary, the
beneficiary's authorized agent or to the trustee,

This declaration Is made for the purpose of induaing trustee to prepare, record, and post 4 Notice of Sale

under the Deed of Trust In which the undersigned has an |nterast knowing that the Trustee will rely upon
the truth and acouracy of the statements contalned herein preparing, recording, and posting the Notloe of

Sale,
2 I" Mi?

  
 
  

Dated;
By:
Name/Title: _ David Rosas, Director of Loss Mitigation

     
  

 

Company: Real Tima Resolutions, Inc,
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 26 of 57

Exhibit D Composite of Notice of
Default dated 4/29/2021; Assignment of
Deed of Trust recorded 5/12/2020;

Notice of Trustee’s Sale recorded
5/26/2021
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 27 of 57

Servicer: Real Time Resolutions, Inc. Referral Date: 01/06/2020

NITC Financial Inc. dba Trustee Corps
606 W. Gowe Street, Kent WA 98032-5744
Tel: (206) 467-3134 Fax: (206) 467-4025

April 19, 2024

To: In Source Logic
3571 Red Rock Street, Unit C
Las Vegas, NV 89103

TS No: WA08000298-19-1
APN No: 070571057002
Property Address: 23829 SE 248TH STREET, MAPLE VALLEY, WA 98038
Property County: King
Loan Type: Conventional
REQUEST FOR SERVICES

Enclosed herewith please find a copy of the Notice of Default,

X PLEASE POST the Notice of Default in a conspicuous place on the premises, or personally serve
on the borrower and grantor

Comments: PLEASE EMAIL CONFIRMATION as soon as possible
Ryan Watkins at rwatkins@trusteecorps.com

Please telephone Immediately at 206.467.3134 if you have any questions about the services requested.

Thank you,

Ryan Watkins
206,.467,3134
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 28 of 57

TS No WA08000298-19-1 APN 070571057002 TO No 191299809-WA-MSI

NOTICE OF DEFAULT
PURSUANT TO THE REVISED CODE OF WASHINGTON
CHAPTER 61.24, ET. SEQ.

To: ALBERTO RIVERA VIONROY AND IRMA PARRA-RIVERA, HUSBAND AND WIFE

Current Beneficiary: Real Time Resolutions, Inc.
Current Mortgage Servicer. Real Time Resolutions, Inc.
Current Trustee: NITC Financial Inc, dba Trustee Corps

THIS NOTICE IS ONE STEP INA PROCESS
THAT COULD RESULT IN YOUR LOSING YOUR HOME

You may be eligible for mediation in front of a neutral third party to help save your home.

CONTACT A HOUSING COUNSELOR OR AN ATTORNEY LICENSED IN WASHINGTON NOW to
assess your situation and refer you to mediation if you might benefit. Mediation MUST be requested
between the time you receive the Notice of Default and no later than twenty days after the Notice of
Trustee Sale is recorded.

DO NOT DELAY. If you do nothing, a notice of sale may be issued as soon as 30 days from the date of

this notice of default. The notice of sale will provide a minimum of 120 days' notice of the date of the
actual foreclosure sale.

BE CAREFUL of people who claim they can help you, There are many individuals and businesses that
prey upon borrowers in distress.

REFER TO THE CONTACTS BELOW for sources of assistance.
SEEKING ASSISTANCE

Housing counselors and legal assistance may be available at little or no cost to you. If you would like

assistance in determining your rights and opportunities to keep your house, you may contact the
following:

The statewide foreclosure hotline for assistance and referral to housing counselors recommended by the
Housing Finance Commission:

Telephone: (877) 894-4663 or (800) 606-4819 Website: www.wshic.org

The United States Department of Housing and Urban Development:
Telephone: (800) 569-4287 Website: www.hud.gov

The statewide civil legal aid hotline for assistance and referrals to other housing counselors and
attorneys:

Telephone: (800) 606-4819 Website: www.homeownership.wa.gov
1. DEFAULT AND PROPERTY DESCRIPTION:

You are hereby notified that the Beneficiary has declared you in default on the obligation secured by a
Deed of Trust dated February 27, 2007, executed by ALBERTO RIVERA MONROY AND IRMA PARRA-
RIVERA, HUSBAND AND WIFE as Trustor(s), to secure obligations in favor of MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC., as designated nominee for LIBERTY FINANCIAL
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 29 of 57

TS No WA08000298-19-1 APN 070571057002 TO No 191299808-WA-MSI
GROUP, INC, A WASHINGTON CORPORATION, Beneficiary of the security Instrument, Its successors
and assigns, recorded March 1, 2007 as Instrument No, 20070301001246 and the beneficial interest was
assigned to Real Time Resolutions, Inc. and recorded May 12, 2020 as Instrument Number

20200512000681 of official records in the Office of the Recorder of King County, Washington, and which
Deed of Trust encumbers the following described real property;

LOT(S) 57, BELMONT WOODS DIVISION Il, ACCORDING TO THE PLAT THEREOF RECORDED IN

VOLUME 172 OF PLATS, PAGE(S) 77 THROUGH 85, RECORDS OF KING COUNTY, WASHINGTON,
SITUATE IN THE COUNTY OF KING, STATE OF WASHINGTON.

APN: 070571057002

The postal address of which is more commonly known as; 23829 SE 248TH STREET, MAPLE VALLEY,
WA 98038

2. CONTACT INFORMATION FOR HOLDER OF PROMISSORY NOTE AND LOAN SERVICER:

a. Name and address of the holder of any Promissory Note or other obligation(s) secured by the
Deed of Trust:

Beneficiary/Noteholder; Real Time Resolutions, Inc.

c/o Real Time Resolutions, Inc.
PO Box 36655
Dallas, TX 75235-9833.

b, Name, address and telephone number of a party acting as a servicer of the obligations secured
by the Deed of Trust:

Servicer: Real Time Resolutions, Inc.
PO Box 36655

Dallas, TX 75235-9833
Phone No; 877-252-3761
3. STATEMENT OF DEFAULT AND ITEMIZED ACCOUNT OF AMOUNTS IN ARREARS:

a, The current Beneficiary, Real Time Resolutions, Inc., alleges that you are In default for the
following reason(s): Falled to pay payments which became due

Due from 06/01/2009 through 04/19/2021 as follows;

143 monthly payment(s) at $834.13 $119,280.59
Late Charges due from 06/01/2009 through 04/19/2021 $4,666.39
TOTAL MONTHLY PAYMENTS AND LATE CHARGES DUE: $123,946.98

4, OTHER CHARGES, COSTS AND FEES:

In addition to the amount In arrears specified above, you are or may be obligated to pay the following

charges, costs and fees to reinstate the Deed of Trust if reinstatement is made before the recording of the
Notice of Trustee's Sale:

Trustee's Fee: $1,350,00
Trustees Sale Guarantee: $613.26
BPO: $96.00
PROPERTY INSPECTION: $15.00
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 30 of 57

TS No WA08000298-19-1 APN 070571057002 TO No 191299809-WA-MSI
FDCPA MAILINGS: $1.48
TOTAL CHARGES, FEES AND COSTS: $2.074.74

§. REINSTATEMENT IMPORTANT! PLEASE READ!

a. The estimated amount necessary to reinstate your Deed of Trust and the obligation secured
thereby before the recording of the Notice of Trustee's Sale is the sum of paragraphs 3 and 4 above
in the estimated amount of $126,021.72 PLUS the amount of any monthly payments, late charges
and advances which may fall due after the date of this Notice of Default.

b. In the event you tender reinstatement before the recording of the Notice of Trustee's Sale, you
must be sure to add the amount shown above to any monthly payments and/or late charges, if any,
which fall due after the date of this Notice of Default,

c, Because some of the stated costs are continuing and can only be estimated at this time, or
because the amount necessary to reinstate your loan may include presently unknown expenditures
required to preserve the property, or to comply with state or local laws, |t is necessary that you
contact the undersigned prior to the time you tender funds so that you may be advised of the exact
amount you will be required to pay. Payment must be in the full amount by cashier's check, and
mailed to the undersigned. Personal checks will not be accepted.

d. If your default includes a default other than failure to pay monthly payments and/or late charges
when due, then in order to reinstate the Deed of Trust and the obligation secured thereby before the
Notice of Trustee's Sale is recorded, you must cure such other default(s).

e. The Notice of Trustee's Sale may be recorded after thirty (30) days from the date this notice is
mailed and served upon you or posted upon the premises, whichever occurs latest.

For Reinstatement/Pay Off Quotes, contact MTC Financial Inc. DBA Trustee Corps
Reinstatement/Pay off monies in the form of a cashier's check may be tendered to:

WTC Financial Inc. dba Trustee Corps
ATTN: REINSTATEMENT/PAYOFF DEPT
606 W. Gowe Street
Kent, WA 98032-5744
Toll Free Number: (844) 367-8456
TDD; (800) 833-6338

6. CONSEQUENCES OF DEFAULT:

a, Failure to cure said alleged default(s) within thirty days of the date of mailing of this notice, or if
personally served, within thirty days of the date of personal service thereof, may lead to recording,
transmittal and publication of a Notice of Trustee's Sale, and the property described in paragraph 1
above may be sold at public auction at a date no Jess than 120 days in the future, or no less than
one hundred fifty days in the future if Borrower received a letter under RCW 61.24.0371.

b. The effect of the recording, transmittal and publication of a Notice of Trustee's Sale will be to (/)
increase the costs and fees and (ii) publicize the default and advertise the property described herein
for sale.

c. If the default(s) described above is/are not cured on or before the 11th day prior to a Trustee's
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 31 of 57

TS No WA08000298-19-1 APN 070571057002 TO No 191299809-WA-MSI

Sale date, which may hereafter be set, the entire jrincipal balance owing on that obligation secured

by the Deed of Trust described in paragraph 1 above, and all accrued and unpaid interest as well as
costs of foreclosure, shall be immediately due and payable.

d. The effect of a Trustee's Sale of the above clescribed property by the Trustee will be to deprive
youl, or your successor In interest, and all of those whom hold by, through or under you of all of your

or their interest in the property described In paragraph 1 above and satisfy the obligation secured by
the above Deed of Trust.

7. RECOURSE TO COURTS:

The borrower, grantor, and any guarantor has recourse to the courts pursuant to RCW 61.24.130 to
contest the alleged default on any proper ground,

8, COMPLIANCE WITH ROW 61.24.0381 AND RCW 61.24.163, IF APPLICABLE:

For owner-occupied residential real property, before the notice of the Trustee's sale is recorded,

transmitted, or served, the Beneficiary has complied with RCW 61,24,031 and, If applicable, RCW
61,24.163.

Dated: Uf (% \ MTC Financial Inc, dba Trustee Corps, as Duly Appointed

Successor Trustee

By: Alan Burton, Vice President
Phone: (844) 367-8456

Trustee Corps may be considered a deht collector attempting to collect a debt.
Any information obtained may be used for that purpose.

To the extent your orlginal obligation was discharged under Title 11 of the United States Code, this notice Is
for compliance and/or Informational purposes only and does not constitute an attempt to collect a debt or to

Impose personal liability for such obligation, However, a secured party retalns rights under Its security
instrument, including the right to foreclose Its jien.
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 32 of 57

DECLARATION OF OWNERSHIP

Borrower Name: ALBERTO RIVERAMONROY AND IRMA PARRA-RIVERA, HUSBAND AND WIFE
Property Address: 23829 SE 248TH STREET, MAPLE VALLEY, WA 98038

TS Number: WAQ8Q00296-19-1

Under Penalty of Perjury, the Undersigned hereby represents and declares as follows:

1, |am employed as _ Senior Vice President of Real Time
Resolutions, Inc.. | am duly authorized fo make this declaration on behalf of Real Time
Resalutlons, Inc..

2. Real Time Resolutions, Inc. is the holder of the Promissory Note ("Note") secured by a certain
Deed of Trust encumbering the above raferenced property.

3. The Note has not been assigned or transferred to any other person or entity.

4, Beneficiary understands that the Trustee foreclosing the Deed of Trust will rely Upon this
Declaration before issuing the Notice of Trustee Sale.

Dated /-(T- AO

Real Time Resolutions, Inc.

Moby, Vi Mptise-

By: Wesley Gwens
its; Senior Vice President
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 33 of 57

FORECLOSURE LOSS MITIGATION FORM

Trustee Sale No: WA0Q8000298-19-1
Borrower(s): ALBERTO RIVERA MONROY
IRWIA PARRA-RIVERA

Subject Property: 23829 SE 248TH STREET, MAPLE VALLEY, WA 98038

Please select applicable option(s) below,

The undersigned beneficiary or authorized agent for the beneficlary hereby represents and declares
under the penalty of perjury that (check the applicable box and fill In any blanks so that the beneficiary,

authorized agent, or trustee can Insert, on the beneficlary's behalf, the applicable deolaration In the notice
of default required under 61,24 RCW]:

(1) M The beneficlary or beneficiary's authorized agent has contacted the borrower under, and has
complied with, RCW 61.24.0314 (contact pravision to “assess the borrower's financial abllity to pay the

debt secured by the deed of trust and explore options for the borrower to avoid foreclosure") and the
borrower responded but did not request a meeting,

(2) C1 The Beneficiary or Benefiolary’s authorized agent has contacted the borrower as required

under RCW 61.24.031 and the borrower or the borrower's designated representative requested a

meeting. A meeting was held an In compliance with RCW
61.24.0311,

 

(3) (1 The beneficiary or beneficiary's authorized agent has contacted the borrower as required in

RCW 61,24.031 and the borrower or the borrower's designated representative requested a meeting.
A meeting was scheduled for and neither the borrower nor
the borrower's designated representative appeared.

 

(4) (1 The beneficiary or beneficlary’s authorized agent has exercised due dillgance to contact the
borrower as required In RCW 61,24,031(5) and the borrower did not respond,

(5) (1 The borrower has surrendered the secured property as evidenced by elther a letter

confirming the surrender or by delivery of the keys to the secured property to the beneficlary, the
beneficiary's authorized agent or to the trustee.

This declaration is made for the purpose of inducing trustee to prepare, record, and post 4 Notice of Sale
under the Deed of Trust In which the undersigned has an interest knowing that the Trustee will rely upon
the truth and accuracy of the statements contained herein preparing, recording, and posting the Notice of

Sale. @
Dated: hte al Ye “e Ha?

By; er

io

    

 

Name/Title; _ David Rosas, Director of Loss Mitigation

 

Company: Real Tima Resolutions, Inc.
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 34 of 57

Instrument Number; 20200512000681 Document:ADT Ree: $18.00 Page-t of 1
Record Date;5/12/2020 1:14 PM : ;
Electronically Recorded King County, WA

RECORDING REQUESTED BY:

WHEN REGORDED MAIL TO:

Real Time Resolutions, Ino,
PO Box 36666
Dallas, TX 76236-0093

TS No; WAQB000208-1b-1 :

: MIN No: 10028768000000207638
TO No. 181289800-WA-MSI ° MERS Phone: 800-879-0977
APN 070671067002 MERS Address; P.O, Box 2028, Flint, MI 48601-2028

ASSIGNMEN QF DEED OF TRUST

For Value Revelved, MORTGAGE BLECTRONIC STRATION SYSTEMS, INC,, as deslgnaled pomlinae for

LIBERTY FINANCIAL GROUP, INC, A WASHINGTON GORPORATION, Ronellojary of (he sacurlly Instrument, tte

sUcosssors and asalgne hereby grants, assigris, and (re i {o Real Tine Resolutions, ino,, whose address Is PO
¥v

  
 
   

Hox 36665, Dallas, TX 76236-0633 all Ite Inlareat under | alin Dead of Trus| dated Fabruary 27, 2007, exeatitad
by ALBERTO RIVERA MONROY AND IRMA PARRA-R , HUSBAND AND WIFE as ‘Tristor(a), to FIRST
AMERICAN TITLE INSURANCE COMPANY eu Trustes andgltgorded on Marah 1, 2007 as Insiruinent No,
20070901001246 of offlelal records, In the Offlue of the County Reacrdar of King County, Washington,

All rights accrued or fo acorue under sald Deed of Trust Inaluding |

real properly described thereln, oopmimanly known ae 24029 BE 2
more fully desorbed as follows: LOT(S) 67, BELMONT WOO!
THEREOF REGORDED IN VOLUME 172 OF PLATS, PAGE(S) 77 I)

WASHINGTON, Ho INTHE COUNTY OF KING, STATE OF WA

   
  
  
   

i lo have reconveyed, In Whole or In part, the
STREET, MAPLE VALLEY, WA 88098 and
ISION I, ACCORDING TO THE PLAT
ey Mg RECORDS OF KING GOUNTY,
QTON, ;

NW MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, ING, as
; tleelgnated nominees for LIBERTY FINANCIAL GROUP, ING, A

WABHINGTON CORPORATION, Benefialary of the security
Instrumenit, tp sudosssofa ay Ss

SHAUNA SOEUEKER, VICE PRESIDENT

==

Dated:

State of Texas
County pf Dajlag

 

On _, bafore me, JASMIN MORENO, a Notary Public In and for Dallas In
(he State of Texas, personally appearad SHAUNA BOEDEKER, VICE PRESIDENT , personally known to
me (or proved to me on the basis of satlefactory evidenas) to ba the person(s) whose name(s) Is/are
subsorlbed to the within Instrument and acknowledged to me thal he/she/they executed the same In ;
his/her/thelr authorized capaolty, and that by hls/her/thelr signature on the Instrument the person(s), of the
sntity upon behalf of which the person(s) acted, executed the Instrument.

IT eg and official seal,

JASMIN MORENO *
Notary Explyes, 09/10/2022
(This are for\notorlal seal)

Ms

 
—— -Ourrent-Trustee-of the Deed-of Trust: MTC-Financlal-inc, dba Trustee-Corps—__—

Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 35 of 57

RECORDING REQUESTED BY:

WHEN RECORDED MAIL TO;

Trustee Corps
606 W., Gowe Street
Kent, WA 98032-6744

 

TS No WA08000298-19-1 TO No 191299808-WA-MSI
NOTICE OF TRUSTEE'S SALE
PURSUANT TO THE REVISED CODE OF WASHINGTON
CHAPTER 61.24 ET. SEQ.

Grantor: ALBERTO RIVERA MONROY AND IRMA PARRA-RIVERA, HUSBAND AND WIFE
Current Beneficlary of the Deed of Trust; Real Time Resolutions, Inc.

Original Trustee of the Deed of Trust: FIRST AMERICAN TITLE INSURANCE COMPANY

 

Current Mortgage Servicer of the Deed of Trust: Real Time Resolutions, Inc.
Reference Number of the Deed of Trust: Instrument No. 20070301001246
Parcel Number: 070671057002

|, NOTICE IS HEREBY GIVEN that on October 1, 2021, 10:00 AM, at 4th Ave entrance King County
Administration Bullding, located one block east of the Courthouse, 500 4th Ave, Seattle, WA, MTC
Financial Inc. dba Trustee Corps, the undersigned Trustee, will sell at public auction to the highest and
best bidder, payable, In the form of cash, or cashier's check or certified checks from federally or State

chartered banks, at the time of sale the following described real property, situated In the County of King,
State of Washington, to-wit:

LOT(S) 57, BELMONT WOODS DIVISION Il, ACCORDING TO THE PLAT THEREOF RECORDED IN
VOLUME 172 OF PLATS, PAGE(S) 77 THROUGH 85, RECORDS OF KING COUNTY, WASHINGTON,
SITUATE IN THE COUNTY OF KING, STATE OF WASHINGTON,

APN: 070571057002 ~ = Se
More commonly known as 23829 SE 248TH STREET, MAPLE VALLEY, WA 98038

which Is subject to that certaln Deed of Trust dated February 27, 2007, executed by ALBERTO RIVERA
MONROY AND IRMA PARRA-RIVERA, HUSBAND AND WIFE as Trustor(s), to secure obligations in
favor of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,, as designated nominee for
LIBERTY FINANCIAL GROUP, INC, A WASHINGTON CORPORATION, Beneficiary of the securl

Instrument, Its successors and assigns, recorded March 1, 2007 as Instrument No, 20070301001246 and
the beneficial interest was assigned to Real Time Resolutions, Inc, and recorded May 12, 2020 as

Instrument Number 20200512000681 of official records in the Office of the Recorder of King County,
Washington.

Il, No actlon commenced by Real Time Resolutions, Inc., the current Beneficiary of the Deed of Trust is

now pending to seek satisfaction of the obligation in any Court by reason of the Borrowers’ or Grantors’
default on the obligation secured by the Deed of Trust/Mortgage.
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 36 of 57

Il. The default(s) for which this foreclosure is made is/are as follows: FAILURE TO PAY WHEN DUE THE
FOLLOWING AMOUNTS WHICH ARE NOW IN ARREARS;

DELINQUENT PAYMENT INFORMATION

Number of
From To Payments Monthly Payment Total
June 1, 2009 May 25, 2021 144 $834.13 $120,114.72

LATE CHARGE INFORMATION
June 1, 2009 May 25, 2021 $4,749.81
PROMISSORY NOTE INFORMATION

Note Dated: February 27, 2007
Note Amount: $79,600,00
Interest Paid To: May 1, 2009

Next Due Date: June 1, 2009

Current Beneficiary: Real Time Resolutions, Inc.
Contact Phone No: 877-252-3761
Address: PO Box 36655, Dallas, TX 75235-9833

IV. The sum owing on the obligation secured by the Deed of Trust is: The principal sum of $78,389.94,
together with interest as provided in the Note or other instrument secured, and such other costs and fees
as are due under the Note or other Instrument secured, and as are provided by statute.

V. The above described real property will be sold to satisfy the expense of sale and the obligation secured
by the Deed of Trust as provided by statute. Said sale will be made without warranty, expressed or
implied, regarding title, possession or encumbrances on October 1, 2021. The defaults referred to in
Paragraph ||| must be cured by September 20, 2021, (11 days before the sale date) to cause a
discontinuance of the sale. The sale will be discontinued and terminated if at any time before September
20, 2021 (11 days before the sale) the default as set forth in Paragraph Ill is cured and the Trustees’ fees
and costs are paid, Payment must be in cash or with cashiers’ or certified checks from a State or
federally chartered bank. The sale may be terminated any time after the September 20, 2021 (11 days
before the sale date) and before the sale, by the Borrower or Grantor or the holder of any recorded junior
lien or encumbrance by paying the entire principal and interest secured by the Deed of Trust, plus costs,
fees and advances, if any, made pursuant to the terms of the obligation and/or Deed of Trust, and curing
all other defaults.

Vi. A written Notice of Default was transmitted by the current Beneficiary, Real Time Resolutions, Inc. or
Trustee to the Borrower and Grantor at the following address(es):

ADDRESS
ALBERTO RIVERA MONROY
23829 SE 248TH STREET, MAPLE VALLEY, WA 98038

IRMA PARRA-RIVERA
23829 SE 248TH STREET, MAPLE VALLEY, WA 98038
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 37 of 57

by both first class and certified mall on April 21, 2021, proof of which Is In the possession of the Trustee;
and the Borrower and Grantor were personally served with sald written Notice of Default or the written
Notice of Default was posted In a conspicuous place April 20, 2021 on the real property described In
Paragraph | above, and the Trustee has possession of proof of such service or posting.

Vil, The Trustee whose name and address are set forth below will provide In writing to anyone requesting
it, a statement of all costs and fees due at any time prior to the sale,

VIII, The effect of the sale will be to deprive the Grantor and all those who hold by, through or under the
Grantor of all their Interest in the above described property.

IX. Anyone having any objections to this sale on any grounds whatsoever will be afforded an opportunity
to be heard as to those objections If they bring a lawsuit to restrain the sale pursuant to RCW 61,24,130.

Fallure to bring such a lawsult may result in a walver of any proper grounds for invalidating the Trustees’
Sale.

X. Notice to Occupants or Tenants. The purchaser at the Trustee's sale Is entitled to possession of the
property on the 20th day following the sale, as against the Grantor under the deed of trust (the owner)
and anyone having an interest Junior to the deed of trust, Including occupants who are not tenants. After
the 20th day following the sale the purchaser has the right to evict occupants who are not tenants by
summary proceedings under chapter 59.12 RCW. For tenant-occupled property, the purchaser shall
provide a tenant with written notice in accordance with RCW 61,24.060.

: _Notice to Borrower(s) who recelved a letter under RCW 61,24,031:

THIS NOTICE IS THE FINAL STEP BEFORE THE FORECLOSURE SALE OF YOUR HOME,
You have only 20’DAYS from the recording date on this notice to pursue mediation.
DO NOT DELAY. GONTACT A HOUSING COUNSELOR OR AN ATTORNEY LICENSED IN

WASHINGTON NOW to assess your situation and refer you to mediation If you might eligible and It may
help you save your home, See below for safe sources of help,

SEEKING ASSISTANCE

Housing counselors and legal assistance may be avallable at little or no cost to you, If you would like

assistance in determining your rights and opportunities to keep your house, you may contact’ the
following:

———The statewide foreclosure hotline for-assistance-and referral to-housing counselors recommended. by-the ——
Housing Finance Commission: Telephone: (877) 894-4663 or (800) 606-4819 Website: www.wshfe.org

The Unlted States Department of Housing and Urban Development: Telephone: (800) 569-4287 Website:
www.hud.gov
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 38 of 57

The statewide civil legal aid hotline for assistance and referrals to other housing counselors and
attorneys: Telephone; (800) 606-4619 Website: www.homeownership.wa.gov

Dated: & fas fre MTC Financial Inc. dba Trustee Corps, as Duly Appointed
Successor Trustee oh

By: Alan Burton, Vice President

MTC Financial Inc. dba Trustee Corps
606 W, Gowe Street
Kent, WA 98032-5744
Toll Free Number. (844) 367-8456
TDD: (800) 833-6388

For Reinstatement/Pay Off Quotes, contact MTC Financial Inc. DBA Trustee Corps

STATE OF WASHINGTON
COUNTY OF KING

| certify that | know or have satisfactory evidence that ALAN BURTON is the person who appeared before
me, and said person acknowledged that he signed this instrument, on oath stated that he was authorized
fo execute the instrument and acknowledged it as the Vice President for MTC Financial Inc. DBA
Trustee Corps to be the free and voluntary act of such party for the uses and purposes mentioned in the
instrument.

Dated: U' |

   

ee a
KATHRINE MAGN|
Notary Public
State af Washingtan

Commission # 20104335
My Comm, Expires Feb 4, 2024

Era

   

i,
{ \ \ | 4 lily 1) A @ ' bs
Notary Public in and for thé! State of Washingtan

Residing at King County
My Appointmentexpires | 5 i,

Trustee Corps may be considered a debt collector allempling to collect a debi.
Any information obtained may be used for that purpose,

To the extent your original obligation was discharged under Title 11 of the United States Code, this notice is
for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to
impose personal liability for such obligation. However, a secured party retains rights under its security
instrument, Including the right to foreclose its lien,
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 39 of 57

Re: TS#: WA08000298-19-1

RESIDENT OF PROPERTY
SUBJECT TO FORECLOSURE SALE

The foreclosure process has begun on this property, which may affect
your right to continue to live in this property.

Ninety days or more after the date of this notice, this property may be
sold at foreclosure.

If you are renting this property, the new property owner may either
give you a new rental agreement or provide you with a sixty-day
notice to vacate the property. 7

You may wish to contact a lawyer or your local legal aid or housing
counseling agency to discuss any rights that you may have.

TS No WA08000298-19-1 TO No 191299809-WA-MS!
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 40 of 57

TS No WA08000298-19-1 APN 070571057002 TO No 191299809-WA-MSI

NOTICE OF FORECLOSURE
PURSUANT TO THE REVISED CODE OF WASHINGTON
CHAPTER 61.24 RCW

To: ALBERTO RIVERA MONROY AND IRMA PARRA-RIVERA, HUSBAND AND WIFE

Pursuant to the Revised Code of Washington, the attached Notice of Trustee's Sale is a consequence of
default(s) in the obligation to Real Time Resolutions, Inc., the Beneficiary of your Deed of Trust and
holder of the obligation secured thereby, Unless the default(s) is/are cured, your property will be sold at
auction on October 1, 2021.

To cure the default(s), you must bring the payments current, cure any other defaults, and pay accrued late
charges and other costs, advances, and attorney fees as set forth below by September 20, 2021 (11 days
before the sale date). To date, delinquent payments from June 1, 2009, arrears and costs are as follows:

 

PAYMENT INFORMATION AS OF: May 25, 2021 September 20, 2021
Payments $120,114.72 $123,451.24
Late Charges $4,749.81 $4,749.81
TOTALS $124,864.53 $128,201.05

BENEFICIARY'S ADVANCES, COSTS, AND.

 

 

 

 

 

EXPENSES DUE TO REINSTATE AS OF: May 25, 2021 September 20, 2021
TOTALS $196.48 $196.48
FORECLOSURE FEES AND COSTS DUE TO

REINSTATE AS OF (Estimated Itemization): May 25, 2021 September 20, 2021
Trustee's Fee $1,350.00 $1,350.00
Trustee's Sale Guarantee $613.26 $613.26
Recording Fees $18,00 $93.00
Posting Notice of Default $90.00 $90.00
Certified Mailing of Notice of Default (estimated) $17.46 $17.46
Publication of Notice of Sale (estimated) $0.00 $1,700.00
Posting of Notice of Sale $0.00 590.00
Certified Mailing of Notice of Sale (estimated) $0.00 $50.00
TOTAL FEES & COSTS $2,088.72 $4,003.72
TOTAL TO REINSTATE $127,149.73 $132,401.25

To pay off the entire obligation secured by your Deed of Trust as of May 31, 2021 you must pay a total of
$78,389.94 in principal, $116,048.70 in interest, plus other costs and advances, estimated to date in the
amount of $201,348.19. From and after the date of this notice you must submit a written request to the
Trustee to obtain the total amount to pay off the entire obligation secured by your Deed of Trust as of the
payoff date.

As to the defaults which do not invalve payment of money to the Beneficiary of your Deed of Trust, you
must cure each such default. Listed below are the defaults which do not involve payment of money to the
Beneficiary of your Deed of Trust. Opposite each such listed default is a brief description of the action
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 41 of 57

TS No WA08000298-19-4 APN 070571057002 TO No 191299809-WA-MSI

necessary to cure the default and a description of the documentation necessary to show that the default
has been cured,

Description of Action Required to Cure and Documentation Necessary to Show Cure:
$0.00 Property Tax — If pald, a copy of the paid tax recelpt should be included with the reinstatement
funds

$0,00 Insurance Advance - if pald, a copy of the paid receipt should be Included with the reinstatament
funds

You may reinstate your Deed of Trust and the obligation secured thereby at any time up to and Including
the September 20, 2021 (11 days before the sale date), by paying the amount set forth or estimated
above and by curling any other defaults described above, Of course, as time passes other payments may
become due, and any further payments coming due and any additional late charges must be added to
your reinstating payment. Any new defaults not involving payment of money that occur after the date of
this notice must also be cured In order to effect reinstatement, In addition, because some of the charges
can only be estimated at this time, and because the amount necessary to reinstate or to pay off the entire
Indebtedness may Include presently unknown expenditures required to preserve the property or to comply
with state or local law, it will be necessary for you to contact the Trustee before the time you tender
relnstatement or the payoff amount so that you may be advised of the exact amount you will be required

to pay. Tender of payment, In the form of cash, or cashlers' check or certified checks from State or
federally chartered banks, or performance must be made to:

 

~MTC Financial Inc. dba Trustes Corps — = —= — SS

TS No. WA08000298-19-1

606 W. Gowe Street

Kent, WA 98032-5744

Toll Free Number: (844) 367-8466
TDD: (800) 833-6388

AFTER September 20, 2021, YOU MAY NOT REINSTATE YOUR DEED OF TRUST BY PAYING THE
BACK PAYMENTS AND COSTS AND FEES AND CURING THE OTHER DEFAULTS AS OUTLINED
ABOVE. The Trustee will respond to any written request for current payoff or reinstatement amounts
within ten days of receipt of your written request. In such a case, you will only be able to stop the sale by
paying, before the sale, the total principal balance of $78,389.94 plus accrued interest, costs and

advances, If any, made pursuant to the terms of the documents and by curing the other defaults as
outlined above,

_You may contest this default by Initiating court action In the Superior Court.of the county in which the sale

Is to be held. In such action, you may raise any legitimate defenses you have to this default, A copy of
your Deed of Trust and documents evidencing the Obligation secured thereby are enclosed, You may
wish to consult a lawyer. Legal action on your part may prevent or restraln the sale, but only if you
persuade the court of the merits of your defense, You may contact the Department of Financlal
Institutions or the statewide clvil legal ald hotline for possible assistance or referrals.

The court may grant a restraining order or Injunction to restrain a Trustee's Sale pursuant to RCW
61,24.130 upon five days notice to the Trustee of the time when, place where and the judge before whom
the application for the restraining order or Injunction Is to be made. This notice shall Include copies of all

pleadings and related documents to be given to the Judge. Notice and other process may be served upon
the Trustee at:

MTC Financial Inc, dba Trustee Corps
TS No. WA08000298-19-1

606 W, Gowe Street

Kent, WA 98032-5744
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 42 of 57

TS No WA08000298-19-1 APN 070571057002 TO Wo 191299809-WA-MSI

Toll Free Number: (844) 367-8456
TOD: (800) 833-6388

If you do not reinstate the secured obligation and your Deed of Trust in the manner set forth above, or if
you do not succeed in restraining the sale by court action, your property will be sold. The effect of such
salé will be to deprive you and all those who hold by, through or under you of all interest in the property,
Dated: S/a 5 JOA MTC Financial Inc. ar Corps
; sr —— ee
He~ Lat
By: Alan Burton, Vice President

Trustee Corps may be considered a debt collector allempling lo collec! a debt,
Any information obtained may be used for thal purpose,

To the extent your original obligation was discharged under Title 11 of the United States Code, this notice is
for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to
impose personal liability for such obligation, However, a secured party retains rights under its security
instrument, including the right to foreclose its lien.
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 43 of 57

Exhibit E

Title Commitment
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 44 of 57

a Williston Finaneial Group company

(wv WEG National Title Company

Prepared at the request of: For title assistance on this order please contact:

lvan Olmedo WFG National Title Company of Washington, LLC
13023 NE 70th Place 2300 Eastlake Ave. East, Suite 100
Kirkland, WA 98033 Seattle, WA 98102

Title Officer: Dan Kepper - WA Title Team 2
Phone No.: (425) 638-1167
Email: watitleteam2@wfgtitle.com

License No.; 713049

 

For Informational Purposes Only:

Seller(s): Irma Rivera

Buyer(s):

Address: 23829 SE 248th St, Maple Valley, WA 98038
County: King

Tax Account No.: 0705710570

Abbreviated Legal: LOT 57, BELMONT WOODS DIVISION II

 

 

 

 

Page 1 of 12
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 45 of 57

 
  

FG National Title Company

a Willision Financia) Group company

SCHEDULE A
Transaction Identification Data for reference only:
Issuing Agent: WFG National Title Company of Washington, LLC
Issuing Office: 2300 Eastlake Ave. East, Suite 100, Seattle, WA 98102
ALTA Universal |D:
Loan 1D Number: Not Available
Commitment Number: 20-211533
Issuing Office File Number: 20-211533
Property Address: 23829 SE 248th St, Maple Valley, WA 98038

Revision Number:

1. Commitment Date: June 2, 2020 at 8:00 a.m.

2. Policy or Policies to be issued:

ALTA® HomeOwner's Policy (12-02-13) Amount: TBD
Premium: $0.00
Tax: $0.00
Total; $0.00

Proposed Insured: To Follow

ALTA® Ext Loan Policy (06-17-06) Amount: TBD
Premium: $0.00
Tax: $0.00
Total: $0.00

Proposed Insured: Lender To Follow

The estate or interest in the Land described or referred to in this Commitment is Fee Simple.
Title to the Fee Simple estate or interest in the Land is at the Commitment Date vested in:
Alberto Rivera Monroy and Irma Parra-Rivera, husband and wife

5, The land referred to in this Commitment is described as follows:
SEE ATTACHED EXHIBIT “A" ATTACHED HERETO AND MADE A PART HEREOF

Issued By:

WFG National Title Company of Washington, LLC, as
Issuing Agent for WFG National Title Insurance
Company

_WFG NATIONAL TITLE INSURANCE COMPANY

By:
President

Secretary f
By

Authorized Signature

 

 

 

 

 

This page is only 4 part of a 2016 ALTA® Commitment for Title Insurance issued by WFG National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to issue Policy; the Commitment Conditions; Schedule A; Schedule B,
Part —Requirements; and]Schedule B, Part l'—Exceptions; and a counter-signature by the Company or its issuing agent that may
be in electronic form.

ALTA Commitment 08-01-2016
WFG Form No 3173900
Page 2 of 12
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 46 of 57

Order No. 20-211533

This page ts only a part of a 2016 ALTA® Commitinent for Title insurance issued by WFG National Title Insurance Company. This
Commitment is not valid without the Nolice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A> Schedule B,
Part |—Requirements, and]Schedule B, Part |l—Exceptions; and a counter-signature by the Company or its issuing agent that may

be in electronic farm.

ALTA Commitment 08-01-2016

WFG Form No 3173900
Page 3 of 12
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 47 of 57

EXHIBIT “A"
LEGAL DESCRIPTION

LOT 57 OF BELMONT WOODS DIVISION ||, AS PER PLAT RECORDED IN VOLUME 172 OF PLATS, PAGES
77 THROUGH 85, RECORDS OF KING COUNTY AUDITOR;

SITUATE IN THE CITY OF MAPLE VALLEY, COUNTY OF KING, STATE OF WASHINGTON.

This page is only a part of a 2016 ALTA® Commitment for Title insurance issued by WFG National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—
Requirements; and]Schedule B, Part l/—Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic

form.
ALTA Commitment 08-01-2018

WEG Form No 3173900
Page 4 of 12
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 48 of 57

Order No 20-211533

COMMITMENT FOR TITLE INSURANCE
Issued By
WFG NATIONAL TITLE INSURANCE COMPANY
SCHEDULE B, PART |

REQUIREMENTS

The following requirements are to be complied with

1. Instruments necessary to create the estate or interest to be properly executed, delivered and duly filed for record,

2. Payment of all premiums, fees and charges for the policy.

3. Payment of the full consideration to, or for the account of, the grantors or mortgagors.

NOTE:

NOTE

NOTE:

NOTE:

NOTE:

INFORMATIONAL NOTES

Effective January 1, 1997, and pursuant to amendment of Washington State Statutes relating to standardization of
recorded documents, certain format and content requirements must be met (refer to RCW 65.04.045), Failure to
comply may result in rejection of the document by the recorder or additional fees may be charged, subject to the
Auditor's discretion.

As to any and all covenants and restrictions set forth herein, the following is added: "but omitting any covenant or
restriction based on race, color, religion, sex, handicap, familial status or national origin, unless and only to the extent
that said covenant(s): (a) is/are exempt under Chapter 42, Section 3607 of the United States Code: or (b) relates to a
handicap, but does not discriminate against handicapped persons."

In the event that the Commitment Jacket is not attached hereto, all of the terms, conditions and provisions contained
in said jacket are incorporated herein. The Commitment Jacket is available for inspection at any Company office.

lf you would like the company to act as trustee in a proposed Deed of Trust, please note that WFG National Title
Company, a Washington limited liability company may act as Trustee of a Deed of Trust under RCW 61.24.010(1)

Due to current conflicts or potential conflicts between state and federal law, which conflicts may extend to local law,
regarding marijuana, if the transaction to be insured involves property which is currently used or is to be used in
connection with a marijuana enterprise, including but not limited to the cultivation, storage, distribution, transport,
manufacture, or sale of marijuana and/or products containing marijuana, the Company declines to close or insure the
transaction, and this Commitment shall automatically be considered null and void and of no force and effect

END OF REQUIREMENTS

This page is only a part of a 2076 ALTA® Commitment for Title Insurance issued by WFG National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditians; Schedule Ay Schedule B, Part |—
Requirements, and]Schedule B, Part |i—Exceptions, and a counter-signature by the Company or its issuing agent that may be in electronic

form.

ALTA Commitment 08-01-2016
WFG Form No 3173900

Page 5 of 12
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 49 of 57

Order No, 20-211533

COMMITMENT FOR TITLE INSURANCE
Issued By
WFG NATIONAL TITLE INSURANCE COMPANY
SCHEDULE B, PART II

EXCEPTIONS

THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR LIMITATION
CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE EXTENT THAT THE SPECIFIC
COVENANT, CONDITION, RESTRICTION, OR LIMITATION VIOLATES STATE OR FEDERAL LAW BASED ON RACE,

COLOR, RELIGION, SEX, SEXUAL ORIENTATION, GENDER IDENTITY, HANDICAP, FAMILIAL STATUS, OR NATIONAL
ORIGIN.

The Policy will not insure against loss or damage resulting from the terms and provisions of any lease or easement identified in
Schedule A, and will include the following Exceptions unless cleared to the satisfaction of the Company:

1

10.

11:

Defects, liens, encumbrances, adverse claims or other matters, if any, created, first appearing in the public records or
attaching subsequent to the effective date hereof but prior to the date the proposed insured acquires for value of record
the estate or interest or mortgage thereon covered by this Commitment.

Any facts, rights, interests, or claims that are not shown by the Public Records but that could be ascertained by an
inspection of the Land or that may be asserted by persons in passession of the Land.

Any rights, interests or claims of parties in possession not shown by the public records.

Any lien, or right to a lien, for services, labor, materials or equipment in connection with improvements, repairs or
renovations provided before, on, or after Date of Policy and not shown by the Public Records at Date of Policy

Any encroachment, encumbrance, violation, conflict in boundary line(s), shortage in area, or adverse circumstance
affecting the title that would be disclosed by an accurate and complete land survey and/or physical inspection of the land.
The term “encroachment” includes encroachments of existing improvements located on the land onto adjoining land, and
encroachments on the land of existing improvements located on adjoining land.

(a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or
assessments on real property or by the Public Records; (b) proceedings by a public agency that may result in taxes or
assessments, or notices of such proceedings, whether or not shawn by the records of such agency or by the Public
Records.

Easements or claims of easements not shown by the public records.

(a) Unpatented mining claims; (b)reservations or exceptions in patents or in Acts authorizing the issuance thereof, and (c)
Oil, natural gas, coal, fissionable materials or other minerals previously conveyed, leased or retained by prior owners,
whether or not appearing in the Public Records or listed in Schedule B. The Company makes no representation as to the

present ownership of any such interests. There may be leases, grants, exceptions or reservations of interests that are not
listed.

Any adverse ownership claim by right of sovereignty to any portion of the lands insured hereunder, including tidelands,
submerged, filled and artificially exposed lands and lands accreted to such lands or dispute as to the boundaries
purportedly caused by a change in the location of any water body within or adjacent to the land.

Water rights, and claims or title to water, whether or not shown by the Public Records,

Any lien for service, installation, connection, maintenance, tap, capacity, or construction or similar charges for sewer,
water, electricity, natural gas or other utilities, or for garbage collection and disposal not shawn by the Public Records

This page Is only a part of a 2016 ALTA® Commitment for Title Insurance issued by WFG National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions: Schedule A; Schedule B, Part |—
Requirements; andjSchedule B, Part l\—Exceptions, and a counter-signature by the Company or its issuing agent that may be In electronic

form.

ALTA Commitment 08-01-2016
WEG Form No 3173900

Page 6 of 12
12.

13.

14.

15:

19.

20,

21.

Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 50 of 57

Order No. 20-211533

Easement and the terms and conditions thereof, granted to:

Puget Sound Power & Light Company,

for the purpose of electric transmission and/or distribution system,

affecting a portion of said premises, recorded on February 22, 1983, in 8302220333, of Official Records.

Easement and the terms and conditions thereof, granted to:

Pacific Northwest Bell Telephone Company,

for the purpose of underground communication lines and above ground cabinet,

affecting a portion of said premises, recorded on August 23, 1985, in 8508230461, of Official Records.

Easement and the terms and conditions thereof, granted to:

Puget Sound Power & Light Company,

for the purpose of electric transmission and/or distribution system,

affecting a portion of said premises, recorded on June 16, 1993, in 9306160912, of Official Records.

Agreement and the terms and conditions thereof, recorded on August 18, 1994,
in 9408181213, of Official Records,

regarding Reimbursement for construction and installation of water systern facilities,

Easement and the terms and conditions thereof, granted to:

King County, Washington,

for the purpose of Drainage,

affecting a portion of said premises, recorded on April 28, 1995, in 9504281298, of Official Records.

Easement and the terms and conditions thereof, granted to:

Soos Creek Water and Sewer District,

for the purpose of sanitary sewer lines,

affecting a portion of said premises, recorded on September 14, 1995, in 9509140684, of Official Records.

Covenants, Conditions, Restrictions and Easements, if any, including the terms and provisions thereof,
as shown on the recorded plat of Belmont Woods Div. Il.

Terms, provisions, covenants, conditions, restrictions, easements, charges, assessments and liens provided in
the Covenants, Conditions and Restrictions recorded on September 17, 1993, in 9309172232

of Official Records, but omitting any covenant, condition or restriction, if any, based on race, color, religion,
sex, handicap, familial status, or national origin unless and only to the extent that the covenant,

condition or restriction (a) is exempt under Title 42 of the United States Code, or (b) relates to handicap,

but does not discriminate against handicapped persons.

 

And amendment(s) thereof recorded on November 12, 1993, in 9311122941, of Official Records.
Said instrument is 4 re-recording of instrument(s) recorded under Recording Number(s) 9309292902.
Real estate excise tax pursuant to the autharity of RCW Chapter 82.45 and subsequent amendments thereto.

The rate of real estate excise tax to a sale on or after 1/1/2020 for properties which are not formally classified and
specially valued as timberland or agricultural land is:

1.60% on any portion of the sale price of $500,000 or less;

1.78% on any portion of the sale price above $500,000, up to $1,500,000;
3.25% on any portion of the sale price above $1,500,000, up to $3,000,000;
3.50% on any portion of the sale price above $3,000,000;

Levy Code: 1818

Taxes and charges, together with interest, penalty and statutory foreclosure costs, if any, after delinquency’
Tax Year 2020

Tax Type: County

Tax ID No.: 0705710570

Taxing Entity: King County Treasurer
Total Annual Tax: $4,762.45

This page is only 4 part of a 2016 ALTA® Commitment for Title Insurance issued by WFG National Title Insurance Company. This
Commitment is not valid without the Notice; the Cammitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule 8, Part —
Requirements, andjSchedule B, Part I'—Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic

form.

ALTA Commitment 08-01-2016
WFG Form No 3173900

Page 7 of 12
22.

24,

25.

26.

Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 51 of 57

First Installment:

First Installment Status:

First Installment Due/Paid Date:
First Installment Delinquent Date:
Second Installment:

Second Installment Status:

Second Installment Due/Paid Date:
Second Installment Delinquent Date:
Notes:

Order No, 20-211533

$2,381,23

Paid

April 30, 2020
May 1, 2020
$2,381.22

Due

October 31, 2020
November 1, 2020
View Taxes

Deed of Trust and the terms and conditions thereof:

Grantor:
Trustee:
Lender/Beneficiary:

Original Amount:
Dated:
Recorded:
Recording No..

Alberto Rivera Monroy and Irma Parra-Rivera, husband and wite
First American Title Insurance Company

Liberty Financial Group, Inc. and MERS solely as Nominee for Liberty
Financial Group, Inc.

$318,400,00

February 27, 2007

March 1, 2007

20070301001245

Lien claimed by King County Wastewater Treatment Divi:

Against:

For:

Amount:
Recorded:
Recording No:

Alberto Monroy and Irma Rana
Sewage treatment capacity charge
$575.97

April 3, 2013

20130403001099

Lien claimed by Belmont Woods Homeowners Association:

Against:

For

Amount:
Recorded:
Recording No.

Irma Rivera

Unpaid assessments
$1,513.24

October 23, 2015
20151023000493

Matters related to coverages provided by the ALTA Homeowner's Policy. The disposition of these
matters will be determined by a review of the completed Affidavit as to Liens and Possession
The Company reserves the right to make additional requirements upon review of said Affidavit.

Determination of whether reporting is required under any applicable U.S. Department of Treasury
FINCEN Geographic Targeting Order (GTO) and, if reporting under the GTO is required, providing
to the Company the information and identity documents required ta comply with the GTO and

complete the report.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by WFG National Title Insurance Company. This
Commitment is net valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—
Requirements; and)Schedule B, Part ||—Exceptions; and a counter-signature by the Company or its issuing agent that may be jn electronic

form.

ALTA Commitment 08-01-2016
WFG Form No 3173900

Page 6 of 12
Note 1

Note 2:

Note 3:

Note 4:

Note 5:

Note 6:

Note 7:

Note 8:

Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 52 of 57

Order No. 20-211533

Title will be vested in parties yet to be disclosed, When title is vested, their title will be subject to matters of record
against their names.

The following is incorporated herein for information purposes only and is not part of the exception from coverage
(Schedule B-I| of the commitment and Schedule B of the policy):The following instrument(s), affecting said property,

is (are) the last instrument(s) conveying subject property filed for record within 36 months of the effective date of
this commitment:

None of Record

The matters relating to the questions of survey, rights of parties in possession, and unrecorded liens for labor and
material have been cleared for the loan policy which, when issued, will contain the ALTA 9-06 Endorsement, as
appropriate for the policy form,

Based on information provided to the company, on the date of this commitment it appears that there is located on
the land:

PUD-Single Family Residence
Known As:

23829 SE 248th St
Maple Valley, WA 98038

The county tax rolls disclose the current assessed valuations as follows:

Land: $153,000.00
Improved: $265,000.00
Total: $418,000.00
Levy Code: 1818

The Company requires the proposed Insured to verify that the land covered by this Commitment is the land
intended to be conveyed in this transaction, The description of the land may be incorrect, if the application for title
insurance contained Incomplete or inaccurate information. Notify the Company well before closing if changes are

necessary. Closing instructions must indicate that the legal description has been reviewed and approved by all
parties.

The following may be used as an abbreviated legal description on the documents to be recorded, per amended

RCW 65.04, Said abbreviated legal description is not a substitute for a complete legal description within the body
of the document:

LOT 57, BELMONT WOODS DIVISION I!

When sending documents for recording, via U.S. mail or special courier service, please send to the following
address, unless specific arrangements have been made with your title unit:

WFG National Title Company
2300 Eastlake Avenue East
Suite 100

Seattle, WA 98102

Attn: Recording Dept

End of Schedule B-II

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by WFG National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part [—
Requirements; andjSchedule B, Part |I—Exceptions; and a caunter-signature by the Company or its issuing agent that may be in electronic

form.

ALTA Commitment 08-01-2016
WFG Form No 3173900

Page 9 of 12
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 53 of 57

Order No. 20-211533

 
  

ri _ rp. %
WIG National ‘Title Insurance Company

od Williston Fiaaieni! Cireip company

COMMITMENT FOR TITLE INSURANCE
Issued By
WFG NATIONAL TITLE INSURANCE COMPANY

Notice

IMPORTANT—READ CAREFULLY: THIS COMMITMENT IS AN OFFER TO ISSUE ONE OR MORE TITLE
INSURANCE POLICIES. ALL CLAIMS OR REMEDIES SOUGHT AGAINST THE COMPANY INVOLVING THE
CONTENT OF THIS COMMITMENT OR THE POLICY MUST BE BASED SOLELY IN CONTRACT.

THIS COMMITMENT IS NOT AN ABSTRACT OF TITLE, REPORT OF THE CONDITION OF TITLE, LEGAL
OPINION, OPINION OF TITLE, OR OTHER REPRESENTATION OF THE STATUS OF TITLE. THE
PROCEDURES USED BY THE COMPANY TO DETERMINE INSURABILITY OF THE TITLE, INCLUDING ANY
SEARCH AND EXAMINATION, ARE PROPRIETARY TO THE COMPANY, WERE PERFORMED SOLELY FOR

THE BENEFIT OF THE COMPANY, AND CREATE NO EXTRACONTRACTUAL LIABILITY TO ANY PERSON,
INCLUDING A PROPOSED INSURED.

THE COMPANY'S OBLIGATION UNDER THIS COMMITMENT IS TO ISSUE A POLICY TO A PROPOSED
INSURED IDENTIFIED IN SCHEDULE A IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS
COMMITMENT, THE COMPANY HAS NO LIABILITY OR OBLIGATION INVOLVING THE CONTENT OF THIS
COMMITMENT TO ANY OTHER PERSON.

COMMITMENT TO ISSUE POLICY

Subject to the Notice; Schedule B, Part I—Requirements; Schedule B, Part |I—Exceptions; and the Commitment
Conditions, WFG National Title Insurance Company, a South Carolina corporation (the “Company”), commits to
issue the Policy according to the terms and provisions of this Commitment. This Commitment is effective as of the
Commitment Date shown in Schedule A for each Policy described in Schedule A, only when the Company has

entered in Schedule A both the specified dollar amount as the Proposed Policy Amount and the name of the
Proposed Insured.

If all of the Schedule B, Part |—Requirements have not been met within one hundred eighty (180) days after the
Commitment Date, this Commitment terminates and the Company's liability and obligation end.

In Witness Whereof, WFG National Title Insurance Company has caused this commitment to be signed and
sealed by its duly authorized officers as of Date of Commitment shown in Schedule A.

WFG NATIONAL TITLE INSURANCE COMPANY

  

Be =
President

ATTEST: NY?

Secretary

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by WFG National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—

Requirements; andjSchedule B, Part [/—Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic
form.

ALTA Commitment 08-01-2016
WFG Form No 3173900
Page 10 of 12
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 54 of 57

Order No. 20-211533

COMMITMENT CONDITIONS
1. DEFINITIONS
a. “Knowledge” or "Known": Actual or imputed knowledge, but not constructive notice imparted by the Public
Records.

b. “Land”: The land described in Schedule A, and affixed improvements that by law constitute real property.
The term “Land” does not include any property beyond the lines of the area described in Schedule A, nor
any right, title, interest, estate, or easement in abutting streets, roads, avenues, alleys, lanes, ways, or

waterways, but this does not modify or limit the extent that a right of access to and from the Land is to be
insured by the Policy.

c. “Mortgage”: A mortgage, deed of trust, or other security instrument, including one evidenced by electronic
means authorized by law.

d. “Policy”: Each contract of title insurance, in a form adopted by the American Land Title Association,
issued or to be issued by the Company pursuant to this Commitment.

e. “Proposed Insured": Each person identified in Schedule A as the Proposed Insured of each Policy to be
issued pursuant to this Commitment.

f. “Proposed Policy Amount": Each dollar amount specified in Schedule A as the Proposed Policy Amount
of each Policy to be issued pursuant to this Commitment.

g. “Public Records": Records established under state statutes at the Commitment Date for the purpose of

imparting constructive notice of matters relating to real property to purchasers for value and without
Knowledge.

h. “Title”: The estate or interest described in Schedule A.

2. If all of the Schedule B, Part |—Requirements have not been met within the time period specified in the
Commitment to Issue Policy, this Commitment terminates and the Company's liability and obligation end.

3. The Company's liability and obligation is limited by and this Commitment is not valid without:
a. the Notice:
b. the Commitment to Issue Policy;
c. the Commitment Conditions;
d. Schedule A;
e. Schedule B, Part —Requirements; and
f. Schedule B, Part |I—Exceptions; and
g. acounter-signature by the Company or its issuing agent that may be in electronic form.

4. COMPANY'S RIGHT TO AMEND
The Company may amend this Commitment at any time. If the Company amends this Commitment to add a
defect, lien, encumbrance, adverse claim, or other matter recorded in the Public Records prior to the
Commitment Date, any liability of the Company is limited by Commitment Condition 5. The Company shall
not be liable for any other amendment to this Commitment.

5. LIMITATIONS OF LIABILITY

a. The Company's liability under Commitment Condition 4 is limited to the Proposed Insured's actual
expense incurred in the interval between the Company's delivery to the Proposed Insured of the

Commitment and the delivery of the amended Commitment, resulting from the Proposed Insured’s good
faith reliance to:

i. comply with the Schedule B, Part |\—Requirements:
i, eliminate, with the Company's written consent, any Schedule B, Part |I—Exceptions; or
ili, acquire the Title or create the Mortgage covered by this Commitment.

This page is only a part of a 2016 ALTA® Cammitment for Title Insurance issued by WFG National Title Insurance Company. This

Commitment is not valid without the Notice; lhe Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—

Requirements, and/Schedule B, Part I—Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic
form.

ALTA Commitment 08-01-2016
WFG Form No 3173900

Page 11 of 12
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 55 of 57

Order No. 20-211533

b. The Company shall not be liable under Commitment Condition 5(a) if the Proposed Insured requested the
amendment or had Knowledge of the matter and did not notify the Company about it in writing.

c. The Company will only have liability under Commitment Condition 4 if the Proposed Insured would not
have incurred the expense had the Commitment included the added matter when the Commitment was
first delivered to the Proposed Insured,

d. The Company's liability shall not exceed the lesser of the Proposed Insured's actual expense incurred in
good faith and described in Commitment Conditions 5(a)(i) through 5(a)(iii) or the Proposed Policy
Amount.

e. The Company shall not be liable for the content of the Transaction Identification Data, if any.

f. In ho event shall the Company be obligated to issue the Policy referred to in this Commitment unless all
of the Schedule B, Part |—Requirements have been met to the satisfaction of the Company.

g. Inany event, the Company's liability is limited by the terms and provisions of the Policy.
6, LIABILITY OF THE COMPANY MUST BE BASED ON THIS COMMITMENT

a. Only a Proposed Insured identified in Schedule A, and no other person, may make a claim under this
Commitment.

b, Any claim must be based in contract and must be restricted solely to the terms and provisions of this
commitment.

c. Until the Policy is issued, this Commitment, as Jast revised, is the exclusive and entire agreement
between the parties with respect to the subject matter of this Commitment and supersedes all prior
commitment negotiations, representations, and proposals of any kind, whether written or oral, express or
implied, relating to the subject matter of this Commitment.

d. The deletion or modification of any Schedule B, Part II—Exception does not constitute an agreement or
obligation to provide coverage beyond the terms and provisions of this Commitment or the Policy.

e. Any amendment or endorsement to this Commitment must be in writing and authenticated by a person
authorized by the Company.

f, When the Policy is issued, all liability and obligation under this Commitment will end and the Company's
only liability will be under the Policy.

7. IF THIS COMMITMENT HAS BEEN ISSUED BY AN ISSUING AGENT

The issuing agent is the Company's agent only for the limited purpose of issuing title insurance commitments

and policies. The issuing agent is not the Company's agent for the purpose of providing closing or settlement
services.

8. PRO-FORMA POLICY

The Company may provide, at the request of a Proposed Insured, a pro-forma policy illustrating the coverage
that the Company may provide. A pro-forma policy neither reflects the status of Title at the time that the pro-
forma policy is delivered to a Proposed Insured, nor is it a commitment to insure.

9. ARBITRATION — INTENTIONALLY DELETED

This page is only a part of a 2016 ALTA® Commitment for Title insurance issued by WFG National Title Insurance Company. This
Commitment is not valid without the Notice; the Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule 8, Part |—

Requirements, andjSchedule B, Part /I—Exceptions; and a counter-signature by the Company or its issuing agent that may be in electronic
form,

ALTA Commitment 08-01-2016
WFG Form No 3173900
Page 12 of 12
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 56 of 57

Exhibit G
Assignment of Deed of Trust

(King County recording number
2020051200068 1)
Case 2:21-cv-00813-BJR Document 24-1 Filed 09/09/21 Page 57 of 57

Tustrument Number; 2200512000681 Document:ADT Ree: $18.00 Page-1 of 1
Record Date;5/12/2020 1:14 PM

Electronically Recorded King County, WA

RECORDING REQUESTED BY;

WHEN RECORDED MAILTO:

Real Time Resolutions, inc.
PO Box 36666
Dallas, TX 76236-9133

TS No: WA08000208-40-1 ;

MIN No
TO No.: 181289809./A-MS} wy MERW Phone; 886-679-8877
APN 070571067002 eC MERS Addresa: P.O. Box 2028, Filni, Mi 48601-2026

ASSIGNMENT iF DEED OF TRUST

For Valua Ravelved, MORTGAGE ELECTRONIC
LIBERTY FINANCIAL GROUP, INC, A WASHINGTON
SUCcessors and assigns hereby grants, asslyne, and tre

 

 

STRATION SYSTEMS, INC., as designated nominee for
RPORATION, Beneficiary of the security Instrument, Its
is Real Tima Resolutions, Inc, whose address Is PO

  
    

Box 36666, Dallas, TX 76236-0833 alll Its Interest under t Haln Deed of Trus| dated February 27, 2007, exeauted
by ALBERTO RIVERA MONROY AND IRMA PARRA-RIVERA, HUSBAND AND WIFE as Trstor(s), to FIRST
AMERICAN TITLE INSURANCE COMPANY a8 Trustee q orded on Marah 1, 2007 as
20070301 001246 of offical records, in the Offlos of the County es dor of King County, Washington,

All rights acorued or |o acorue under sald Deed of Trust Including 4 { to have feoonveyad, |) whole or In part, the
teal properly deserlbed theraln, commonly known as 23820 SE 4 STREET, MAPLE VALLEY, WA 98038 and
more fully dasorlbed as follows: LOT(S) 67, BELMONT Woo! ISION Il, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 172 OF PLATS, PAGE(S) 77 7 \IGH 86, RECORDS OF KING COUNTY,
WASHINGTON, Ho IN THE COUNTY OF KING, STATE OF WA QTON,

Dated: 2 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, a8
‘ designated nominee for LIBERTY FINANCIAL GROUP, INC, A

WASHINGTON CORPORATI N, Benofislary of the security
Instrument, ves

SHAUNA BOEUEKER, VICE PRESIDENT

Instrument No,

State of Texas
Counly of Dallas

 

TNESS my Hand and officla! seal,

 
    

plrpprten ihag3 170

   

 

   
 

 
 

JASMIN MORENO I sith is, ~ JABMIN MORENO
Notary Explras: 09/10/2022 eh My Nolary (D-#431716190
(This are for\notorlal seal) tye Expiros Bapt 10,

NS NTE
